



 


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
AMONG
 
SWIFT ENERGY COMPANY AND SWIFT ENERGY OPERATING, LLC,
 
AS BORROWERS
 


 
JPMORGAN CHASE BANK, N.A.
 
AS ADMINISTRATIVE AGENT AND ISSUING BANK
 


 


 
BNP PARIBAS AND WELLS FARGO BANK, N.A.,
 
AS CO-SYNDICATION AGENTS
 


 
BANK OF SCOTLAND PLC AND SOCIETE GENERALE,
 
AS CO-DOCUMENTATION AGENTS
 
AND
 
THE LENDERS SIGNATORY HERETO
 
AND
 
J.P. MORGAN SECURITIES LLC
 
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER
 
September 21, 2010
 
_____________________________________
 
Revolving Line of Credit
 
of up to $500,000,000
 
with Letter of Credit Subfacility
 
_____________________________________
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION 
1

 
 
1.1
Terms Defined Above 
1

 
 
1.2
Additional Defined Terms 
1

 
 
1.3
Undefined Financial Accounting Terms 
19

 
 
1.4
References 
19

 
 
1.5
Articles and Sections 
19

 
 
1.6
Number and Gender 
20

 
 
1.7
Incorporation of Exhibits 
20

 
ARTICLE 2
TERMS OF THE FACILITY 
20

 
 
2.1
Revolving Line of Credit 
20

 
 
2.2
Letter of Credit Facility 
21

 
 
2.3
Limitations on Interest Periods 
23

 
 
2.4
Limitation on Types of Loans 
24

 
 
2.5
Use of Loan Proceeds and Letters of Credit 
24

 
 
2.6
Interest 
24

 
 
2.7
Repayment of Loans and Interest 
25

 
 
2.8
General Terms 
25

 
 
2.9
Time, Place, and Method of Payments 
26

 
 
2.10
Pro Rata Treatment; Adjustments 
26

 
 
2.11
Borrowing Base Determinations 
27

 
 
2.12
Mandatory Prepayments 
29

 
 
2.13
Voluntary Prepayments and Conversions of Loans 
29

 
 
2.14
Reduction of Maximum Facility Amount 
30

 
 
2.15
Letter of Credit Fee 
30

 
 
2.16
[Reserved] 
31

 
 
2.17
Set-off 
31

 
 
2.18
General Provisions Relating to Interest 
31

 
 
2.19
Obligations Absolute 
32

 
 
2.20
Yield Protection 
33

 
 
2.21
Illegality 
35

 
 
2.22
Taxes 
35

 
 
2.23
Replacement of Lenders 
36

 
 
2.24
Regulatory Change 
37

 

 
i

--------------------------------------------------------------------------------

 
 
 
 
2.25
Commitment Fee
38

 
 
2.26
Increase of Maximum Facility Amount 
38

 
 
2.27
Defaulting Lenders 
39

 
 
2.28
Cash Collateral 
41

 
ARTICLE 3
CONDITIONS 
42

 
 
3.1
Conditions Precedent to Initial Loan and Letter of Credit 
42

 
 
3.2
Conditions Precedent to Each Loan 
44

 
 
3.3
Conditions Precedent to Issuance of Letters of Credit 
45

 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES 
45

 
 
4.1
Existence of Borrower and Subsidiaries 
45

 
 
4.2
[Reserved] 
46

 
 
4.3
Due Authorization 
46

 
 
4.4
Valid and Binding Obligations of Borrower 
46

 
 
4.5
Security Instruments 
46

 
 
4.6
Scope and Accuracy of Financial Statements 
46

 
 
4.7
Liabilities, Litigation and Restrictions 
46

 
 
4.8
Title to Properties 
47

 
 
4.9
Compliance with Federal Reserve Regulations 
47

 
 
4.10
Authorizations and Consents 
47

 
 
4.11
Compliance with Laws, Rules, Regulations and Orders 
47

 
 
4.12
Proper Filing of Tax Returns and Payment of Taxes Due 
47

 
 
4.13
ERISA Compliance 
48

 
 
4.14
Take-or-Pay; Gas Imbalances 
48

 
 
4.15
Refunds 
48

 
 
4.16
Casualties or Taking of Property 
48

 
 
4.17
Locations of Business and Offices 
48

 
 
4.18
Environmental Compliance 
48

 
 
4.19
Investment Company Act Compliance 
49

 
 
4.20
[Reserved] 
49

 
 
4.21
No Material Misstatements 
49

 
 
4.22
Subsidiaries 
49

 
 
4.23
Defaults 
49

 
 
4.24
Maintenance of Properties 
49

 

 
ii

--------------------------------------------------------------------------------

 
 
 
 
4.25
Solvency
49

 
 
ARTICLE 5
AFFIRMATIVE COVENANTS 
50

 
 
5.1
Maintenance and Access to Records 
50

 
 
5.2
Quarterly Financial Statements 
50

 
 
5.3
Annual Financial Statements 
50

 
 
5.4
Compliance Certificates 
50

 
 
5.5
Oil and Gas Reserve Reports 
50

 
 
5.6
SEC and Other Reports 
51

 
 
5.7
Notices 
52

 
 
5.8
Letters in Lieu of Transfer Orders; Division Orders 
53

 
 
5.9
Additional Information 
53

 
 
5.10
Payment of Assessments and Charges 
53

 
 
5.11
Compliance with Laws 
54

 
 
5.12
ERISA Information and Compliance 
54

 
 
5.13
[Reserved] 
54

 
 
5.14
Further Assurances 
54

 
 
5.15
[Reserved] 
54

 
 
5.16
[Reserved] 
54

 
 
5.17
Maintenance of Existence and Good Standing 
54

 
 
5.18
Maintenance of Tangible Property 
54

 
 
5.19
Maintenance of Insurance 
55

 
 
5.20
Inspection of Tangible Property 
55

 
 
5.21
Payment of Notes and Performance of Obligations 
55

 
 
5.22
Operation of Oil and Gas Properties 
55

 
 
5.23
Performance of Designated Contracts 
55

 
 
5.24
Title Opinions; Title Defects 
55

 
 
5.25
Level of Mortgage Coverage 
55

 
 
5.26
New Material Subsidiaries 
56

 
 
5.27
Post Closing Requirements 
56

 
ARTICLE 6
NEGATIVE COVENANTS 
57

 
 
6.1
Indebtedness; Contingent Obligations 
57

 
 
6.2
[Reserved] 
58

 
 
6.3
Mortgages or Pledges of Assets 
58

 

 
iii

--------------------------------------------------------------------------------

 

 
 
6.4
Sales of Properties; Leasbacks
58

 
 
6.5
Dividends and Distributions 
59

 
 
6.6
Changes in Corporate Structure 
60

 
 
6.7
[Reserved] 
60

 
 
6.8
Investments 
60

 
 
6.9
Lines of Business; Subsidiaries 
61

 
 
6.10
ERISA Compliance 
61

 
 
6.11
Sale or Discount of Receivables 
61

 
 
6.12
Transactions With Affiliates 
62

 
 
6.13
Current Ratio 
62

 
 
6.14
Interest Coverage Ratio 
62

 
 
6.15
[Reserved] 
62

 
 
6.16
New Unsecured/Subordinated Debt and Existing Senior Notes 
62

 
 
6.17
Negative Pledges 
62

 
 
6.18
[Reserved] 
62

 
 
6.19
[Reserved] 
62

 
 
6.20
Clauses Restricting Subsidiary Distributions 
62

 
ARTICLE 7
EVENTS OF DEFAULT 
63

 
 
7.1
Enumeration of Events of Default 
63

 
 
7.2
Rights Upon Default 
65

 
 
7.3
Application of Proceeds 
66

 
ARTICLE 8
THE ADMINISTRATIVE AGENT 
66

 
 
8.1
Appointment 
66

 
 
8.2
Delegation of Duties 
67

 
 
8.3
Exculpatory Provisions 
67

 
 
8.4
Reliance by Administrative Agent 
67

 
 
8.5
Notice of Default 
68

 
 
8.6
Non-Reliance on Administrative Agent and Other Lenders 
68

 
 
8.7
[Reserved] 
69

 
 
8.8
Restitution 
69

 
 
8.9
Administrative Agent in Its Individual Capacity 
69

 
 
8.10
Successor Administrative Agent 
69

 
 
8.11
Applicable Parties 
70

 

 
iv

--------------------------------------------------------------------------------

 

 
 
8.12
Collateral and Guaranty Matters
58

 
 
8.13
Co-Documentation Agents and Co-Syndication Agents 
72

 
ARTICLE 9
MISCELLANEOUS 
72

 
 
9.1
Successors and Assigns 
72

 
 
9.2
Amendments and Waivers 
75

 
 
9.3
Survival of Representations, Warranties and Covenants 
76

 
 
9.4
Notices and Other Communications 
76

 
 
9.5
Parties in Interest 
77

 
 
9.6
No Waiver; Rights Cumulative 
77

 
 
9.7
Survival Upon Unenforceability 
78

 
 
9.8
Rights of Third Parties 
78

 
 
9.9
Controlling Agreement 
78

 
 
9.10
Confidentiality 
78

 
 
9.11
Integration 
79

 
 
9.12
Jurisdiction and Venue; Service of Process 
79

 
 
9.13
Waiver of Rights to Jury Trial 
79

 
 
9.14
Governing Law 
80

 
 
9.15
Counterparts 
80

 
 
9.16
Expenses; Indemnity; Damage Waiver 
80

 
 
9.17
Collateral Matters; Hedging Obligations; Cash Management Obligations82

 
 
9.18
Joint and Several Liability 
82

 
 
9.19
USA Patriot Act 
84

 


 

 
v

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is made and
entered into as of September 21, 2010, by and among SWIFT ENERGY COMPANY, a
Texas corporation ("Swift Co"), and SWIFT ENERGY OPERATING, LLC, a Texas limited
liability company ("Swift LLC"; and together with Swift Co, individually, a
"Borrower" and, collectively, the "Borrowers"), each lender that is a signatory
hereto (individually, together with its successors and assigns, a "Lender" and,
collectively, together with their respective successors and assigns, the
"Lenders"), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity pursuant to the
terms hereof, the "Administrative Agent") and as Issuing Bank, J.P. MORGAN
SECURITIES LLC, as Sole Lead Arranger and Sole Book Runner, BNP PARIBAS AND
WELLS FARGO BANK, N.A., as Co-Syndication Agents, and BANK OF SCOTLAND PLC AND
SOCIETE GENERALE, as Co-Documentation Agents.
 
W I T N E S S E T H:
 
WHEREAS, Swift Co and certain of the Lenders entered into a First Amended and
Restated Credit Agreement dated June 29, 2004, as amended by the First Amendment
thereto dated as of October 21, 2005, the Second Amendment thereto dated as of
December 28, 2005, the Third Amendment thereto dated as of October 2, 2006, the
Fourth Amendment thereto dated as of May 1, 2008, the Fifth Amendment thereto
dated as of May 1, 2009 and the Sixth Amendment thereto dated as of November 10,
2009 (as amended, the "Existing Credit Agreement").
 
WHEREAS, the parties thereto desire to amend and restate such Existing Credit
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
ARTICLE 1                      
 


 
DEFINITIONS AND INTERPRETATION
 
1.1 Terms Defined Above.  As used in this Agreement, the terms
"Administrative Agent," "Agreement," "Borrower," "Borrowers," "Existing Credit
Agreement," "Lender," "Lenders," "Swift Co," and "Swift LLC" shall have the
meanings set forth above.
 
1.2 Additional Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings, unless the context otherwise requires:
 
"Additional Costs" shall mean costs which the Administrative Agent, the Issuing
Bank or any Lender determines are attributable to its obligation to make or its
making or maintaining any Eurodollar Rate Loan or issuing or participating in
Letters of Credit, or any reduction in any amount receivable by the
Administrative Agent, the Issuing Bank or such Lender in respect of any such
obligation or any Eurodollar Rate Loan or Letter of Credit, resulting from any
 

 
 

--------------------------------------------------------------------------------

 

Regulatory Change which (a) subjects to any tax of any kind whatsoever or
changes the basis of taxation of any amounts payable to the Administrative
Agent, the Issuing Bank or such Lender under this Agreement or any Loan Document
(other than Taxes covered by Section 2.22), (b) imposes or modifies any reserve,
special deposit, compulsory loan, insurance charge, minimum capital, capital
ratio, or similar requirements (other than the Reserve Requirement utilized in
the determination of the Adjusted Eurodollar Rate for such Loan), or (c) imposes
any other condition affecting this Agreement or any of such extensions of
credit, liabilities, or commitments.
 
"Adjusted Eurodollar Rate" shall mean, for any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) determined by the Administrative Agent to be equal
to the quotient of (a) the sum of the Eurodollar Rate for such Interest Period
for such Loan plus the Applicable Margin for a Eurodollar Rate Loan divided by
(b) 1 minus the Reserve Requirement for such Loan for such Interest Period, but
in no event shall such rate exceed the Highest Lawful Rate.
 
"Administrative Questionnaire" means an administrative questionnaire by each
Lender in a form supplied by the Administrative Agent.
 
"Affiliate" shall mean any Person directly or indirectly controlling, controlled
by, or under common control with a Borrower, including each affiliate and
subsidiary (within the meaning of the regulations promulgated pursuant to the
Securities Act of 1933, as amended) of a Borrower.
 
"Agreement" shall mean this Credit Agreement, as amended, restated or
supplemented from time to time.
 
"Alternative Base Rate" shall mean, for any day, a rate per annum equal to the
sum of (a) the greatest of (i) the Prime Rate in effect on such day, (ii) the
Federal Funds Rate in effect on such day plus ½ of 1% and (iii) the Adjusted
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Adjusted Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters "LIBOR01" screen (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars in the London interbank market) at
approximately 11:00 a.m. London time on such day, plus (b) the relevant
Applicable Margin.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate, respectively.
 
"Alternative Base Rate Loan" shall mean any Loan and any portion of the Loan
Balance which a Borrower has requested, in the initial Borrowing Request for
such Loan or a subsequent Borrowing Request for such portion of the Loan
Balance, to bear interest at the Alternative Base Rate, or which pursuant to the
terms hereof are otherwise required to bear interest at the Alternative Base
Rate.
 

 
2

--------------------------------------------------------------------------------

 

"Applicable Lending Office" shall mean, for each Lender and type of Loan, the
lending office of such Lender (or an affiliate of such Lender) designated for
such type of Loan in such Lender's Administrative Questionnaire as the office by
which its Loans of such type are to be made and maintained or in such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent.
 
"Applicable Margin" shall mean at any time for Eurodollar Rate Loans,
Alternative Base Rate Loans and the Commitment Fee, the corresponding
percentages per annum as set forth below based upon Borrowing Base Usage at such
time:
 
Borrowing Base Usage
Eurodollar Rate Loans
Alternate Base Rate Loans
Commitment Fee
>90%
3.00%
2.00%
0.50%
<90% and >75%
2.75%
1.75%
0.50%
<75% and >50%
2.50%
1.50%
0.50%
<50% and >25%
2.25%
1.25%
0.50%
<25%
2.00%
1.00%
0.50%



 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Arranger" shall mean J.P. Morgan Securities LLC, and its successors, in its
capacity as Lead Arranger and Sole Book Runner.
 
"Assignment and Assumption" shall mean an Assignment and Assumption,
substantially in the form of Exhibit II, with appropriate insertions.
 
"Available Commitment" shall mean, at any time, an amount equal to the
remainder, if any, of (a) the Commitment Amount minus (b) the sum of the Loan
Balance at such time plus the L/C Exposure at such time.
 
"Benefitted Lender" shall have the meaning assigned to such term in Section
2.10(c).
 
"Borrowing Base" shall mean, at any time, the Dollar amount determined in
accordance with Section 2.11 on account of the loan value of the Oil and Gas
Properties of the Borrowers and the Guarantors.
 
"Borrowing Base Usage" means, as of any date, a fraction, expressed as a
percentage, the numerator of which is the sum of (a) the then existing Loan
Balance plus (b) the then existing L/C Exposure and the denominator of which is
the Commitment Amount then in effect.
 

 
3

--------------------------------------------------------------------------------

 

"Borrowing Request" shall mean each written request, in substantially the form
attached hereto as Exhibit III, by a Borrower to the Administrative Agent for a
borrowing or conversion pursuant to Sections 2.1 or 2.13, each of which shall:
 
(a) be signed by a Responsible Officer;
 
(b) specify the amount and type of Loan requested or to be converted and the
date of the borrowing or conversion (which shall be a Business Day);
 
(c) when requesting a Alternative Base Rate Loan, be delivered to the
Administrative Agent no later than 11:00 a.m., Central Standard or Daylight
Savings Time, as the case may be, on the Business Day of the requested borrowing
or conversion; and
 
(d) when requesting a Eurodollar Rate Loan, be delivered to the Administrative
Agent no later than 11:00 a.m., Central Standard or Daylight Savings Time, as
the case may be, the third Business Day preceding the requested borrowing or
conversion and designate the Interest Period requested with respect to such
Loan.
 
"Business Day" shall mean a day other than a day when commercial banks are
authorized or required to close in the State of Texas or Chicago, Illinois and,
with respect to all requests, notices, and determinations in connection with,
and payments of principal and interest on, Eurodollar Rate Loans, which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders, as collateral for L/C Exposure or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. "Cash Collateral" shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means any Lender or any Affiliate of a Lender that is a
counterparty to a Cash Management Agreement with any Borrower or any Subsidiary.
 
"Cash Management Obligations" means all obligations of any Borrower or any
Subsidiary arising from time to time under any Cash Management Agreement with a
Cash Management Bank; provided that if such Cash Management Bank ceases to be a
Lender or an
 

 
4

--------------------------------------------------------------------------------

 

Affiliate of a Lender hereunder, such obligations owed to such Cash Management
Bank shall no longer be Cash Management Obligations.
 
"Closing Date" shall mean September 21, 2010.
 
"Collateral" shall mean the Mortgaged Properties and any other Property now or
at any time used or intended as security for the payment or performance of all
or any portion of the Obligations.
 
"Commitment Amount" shall mean the lesser of the Maximum Facility Amount and the
Borrowing Base.
 
"Commitment Fee" shall have the meaning assigned to such term in Section 2.25.
 
"Commitment Period" shall mean the period from and including the Closing Date to
but not including the earliest to occur of (a) Final Maturity (b) termination of
the Facility Amounts pursuant to Section 2.14 and (c) termination of the
Facility Amounts pursuant to Section 7.2 (unless the Facility Amounts are
reinstated pursuant to Section 7.2).
 
"Commonly Controlled Entity" shall mean any Person which is under common control
with a Borrower within the meaning of Section 4001 of ERISA.
 
"Compliance Certificate" shall mean each certificate substantially in the form
attached hereto as Exhibit IV, signed by any Responsible Officer and furnished
to the Administrative Agent from time to time in accordance with the terms
hereof.
 
"Contingent Obligation" shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, or other obligations of any other Person (for purposes of this
definition, a "primary obligation") in any manner, whether directly or
indirectly, including any obligation of such Person, regardless of whether such
obligation is contingent, (a) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any primary obligation, or (ii) to
maintain working or equity capital of any other Person in respect of any primary
obligation, or otherwise to maintain the net worth or solvency of any other
Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.
 
"Continuing Directors" means the directors of Swift Co on the Closing Date, and
each other director, if, in each case, such other director's nomination for
election to the board of directors of Swift Co is recommended by at least a
majority of the then Continuing Directors.
 

 
5

--------------------------------------------------------------------------------

 

"Current Assets" shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrowers and
their Subsidiaries as of the date of calculation.
 
"Current Liabilities" shall mean all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Borrowers and their Subsidiaries as of the date of calculation, but excluding
current maturities in respect of the Loans.
 
"Default" shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.
 
"Defaulting Lender" means, subject to Section 2.27(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrowers, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
"Default Rate" shall mean a per annum interest rate equal to the Alternative
Base Rate from time to time in effect plus two percent (2%), but in no event
shall such rate exceed the Highest Lawful Rate.
 
"Dollars" and "$" shall mean dollars in lawful currency of the United States of
America.
 
"Domestic Subsidiary" means any Subsidiary of the Borrowers organized under the
laws of any jurisdiction within the United States.
 
"EBITDAX" shall mean, for any period, operating earnings determined in
accordance with GAAP, excluding for such period, interest, federal and state
income taxes, depreciation, amortization, and other non-cash expenses or
non-cash gains and exploration expenses, and excluding debt extinguishment costs
not to exceed $15,000,000.
 
"Environmental Complaint" shall mean any written complaint, order, directive,
claim, citation, notice of investigation or other notice by any Governmental
Authority or any other Person with respect to (a) air emissions, (b) spills,
releases, or discharges to soils or any
 

 
6

--------------------------------------------------------------------------------

 

improvements located thereon, surface water, groundwater or the sewer, septic
system or waste treatment, storage or disposal systems servicing any Property of
any Borrower or its Subsidiaries, (c) solid or liquid waste disposal, (d) the
use, generation, storage, transportation or disposal of any Hazardous Substance,
or (e) other environmental, health or safety matters affecting any Property of
any Borrower or its Subsidiaries or the business conducted thereon.
 
"Environmental Laws" shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time:  the Clean Air Act, the Clean
Water Act, the Comprehensive Environmental Response, Compensation and Liability
Act, the Endangered Species Act, the Hazardous Materials Transportation Act of
1986, the Occupational Safety and Health Act, the Oil Pollution Act of 1990, the
Resource Conservation and Recovery Act of 1976, the Safe Drinking Water Act, the
Superfund Amendments and Reauthorization Act, and the Toxic Substances Control
Act; (b) any and all equivalent environmental statutes of any state in which
Property of a Borrower is situated, as they may be cited, referenced and amended
from time to time; (c) any rules or regulations promulgated under or adopted
pursuant to the above federal and state laws; and (d) any other equivalent
federal, state, or local statute or any requirement, rule, regulation, code,
ordinance, or order adopted pursuant thereto, including those relating to the
generation, transportation, treatment, storage, recycling, disposal, handling,
or release of Hazardous Substances.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder and interpretations
thereof.
 
"Eurodollar Base Rate" shall mean with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers' Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters "LIBOR01"
screen (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
as of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such British Bankers' Association Interest Settlement Rate is
available to the Administrative Agent, the applicable Eurodollar Base Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which JPMC or one of its Affiliate banks
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
JPMC's relevant Eurodollar Loan and having a maturity equal to such Interest
Period.
 
"Eurodollar Rate" shall mean, with respect to a Eurodollar Rate Loan for the
relevant Interest Period, an interest rate equal to the sum of (i) the quotient
of (a) the Eurodollar Base Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, plus (ii) the Applicable Margin.
 
"Eurodollar Rate Loan" shall mean a Loan which bears interest at the applicable
Eurodollar Rate.
 

 
7

--------------------------------------------------------------------------------

 

"Event of Default" shall mean any of the events specified in Section 7.1.
 
"Excluded Foreign Subsidiary" any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.
 
"Existing Letters of Credit" means the letters of credit issued under the
Existing Credit Agreement and set forth on Exhibit XI.
 
"Existing Senior Notes" shall mean (a) the $250,000,000 of 7-1/8% senior
unsecured notes issued on June 1, 2007 and due on June 1, 2017 and (b) the
$225,000,000 of 8-7/8% senior unsecured notes issued on November 25, 2009 and
due on January 15, 2020.
 
"Facility Amount" shall mean, for each Lender, the amount set forth opposite the
name of such Lender on Exhibit V under the caption "Facility Amounts," as
modified from time to time to reflect assignments permitted by Section 9.1 or
otherwise pursuant to the terms hereof.
 
"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of Dallas, Texas, on the Business Day next succeeding
such day, provided that (a) if the day for which such rate is to be determined
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Lender serving as the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
 
"Final Maturity" shall mean October 15, 2015.
 
"Financial Statements" shall mean statements of the financial condition as at
the point in time and for the period indicated and consisting of at least a
balance sheet and related statements of operations, common stock and other
stockholders', members' or partners' equity, and cash flows and, when required
by applicable provisions of this Agreement to be audited, accompanied by the
unqualified certification of a nationally-recognized firm of independent
certified public accountants or other independent certified public accountants
acceptable to the Administrative Agent and footnotes to any of the foregoing,
all of which, unless otherwise indicated, shall be prepared in accordance with
GAAP consistently applied and in comparative form with respect to the
corresponding period of the preceding fiscal period.
 
"Foreign Lender" means any Lender that is not incorporated under the laws of the
United States of America or a state thereof.
 
"Foreign Subsidiary" means any Subsidiary of the Borrowers that is not a
Domestic Subsidiary.
 

 
8

--------------------------------------------------------------------------------

 

"Fronting Exposure" means, at any time there is a Defaulting Lender, such
Defaulting Lender's Percentage Share of the outstanding L/C Exposure other than
L/C Exposure as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time, except
that for purposes of Section 6.13 and Section 6.14, GAAP shall be determined on
the basis of such principles in effect on the date hereof and consistent with
those used in the preparation of the most recent audited financial statements
referred to in Section 4.6.  In the event that any "Accounting Change" (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrowers' financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Majority Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  "Accounting Changes"
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 
"Governmental Authority" shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality or other political
subdivision and any court, governmental department or authority, commission,
board, bureau, agency, arbitrator or instrumentality thereof and any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
"Guarantors" means, collectively, (a) GASRS, LLC, a Texas limited liability
company, and SWENCO Western, Inc., a Texas corporation and (b) each Subsidiary
of a Borrower that, after the Closing Date, (i) executes and delivers to the
Administrative Agent a Guaranty, (ii) becomes a party to the Security Agreement
and takes such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Security Agreement with respect to
such Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Agreement or
by law or as may be requested by the Administrative Agent, (iii) delivers to the
Administrative Agent certificates of such Subsidiary of the type described in
Section 3.1(c), (d) and (e) with appropriate insertions and attachments, and
(iv) if requested by the Administrative Agent, delivers to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 

 
9

--------------------------------------------------------------------------------

 

"Guaranty" means a guaranty of the Obligations in favor of the Administrative
Agent for the benefit of the Secured Parties executed and delivered by a
Guarantor, in form and substance satisfactory to the Administrative Agent.
 
"Hazardous Substances" shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, or any substances
defined as "contaminants," "hazardous substances," "hazardous materials,"
"hazardous wastes" or "toxic substances" under any Environmental Law now or
hereafter enacted or promulgated by any Governmental Authority.
 
"Hedging Agreement" shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Hedging Obligations" shall mean the Indebtedness and obligations, now or
hereafter arising, of any Borrower or any Subsidiary under any Hedging
Agreements with any Lender or Affiliate of a Lender; provided that if such
counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Hedging Obligations shall only include such Indebtedness and
obligations to the extent arising from transactions either (a) entered into on
or prior to the Closing Date if such counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder on the Closing Date or (b) entered into after
the Closing Date if such counterparty was a Lender hereunder or an Affiliate of
a Lender hereunder at the time the transaction was entered into.
 
"Highest Lawful Rate" shall mean, with respect to each Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received under laws applicable to
such Lender, as such laws are presently in effect or, to the extent allowed by
applicable law, as such laws may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than such laws now allow.
 
"Indebtedness" shall mean, as to any Person, without duplication, (a) all
liabilities (excluding reserves for deferred income taxes, deferred compensation
liabilities, and other deferred liabilities and credits) which in accordance
with GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet, (b) all obligations of
 

 
10

--------------------------------------------------------------------------------

 

such Person evidenced by bonds, debentures, promissory notes, or similar
evidences of indebtedness, (c) all other indebtedness of such Person for
borrowed money, (d) all obligations of others, to the extent any such obligation
is secured by a Lien on the assets of such Person (whether or not such Person
has assumed or become liable for the obligation secured by such Lien), (e)
Letters of Credit, and (f) Contingent Obligations.
 
"Insolvency" means with respect to any Multi-employer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
"Insolvency Proceeding" shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States Code, seeking liquidation, reorganization, or rearrangement or
taking advantage of any bankruptcy, insolvency, debtor's relief, or other
similar law of the United States, the State of Texas, or any other jurisdiction.
 
"Interest Expense" shall mean, for any period, the total interest expense
(including, without limitation, interest expense attributable to capitalized
leases) of a Borrower for such period, determined in accordance with GAAP.
 
"Interest Period" shall mean, subject to the limitations set forth in Section
2.3, with respect to any Eurodollar Rate Loan, a period commencing on the date
such Loan is made or converted from a Loan of another type pursuant to this
Agreement or the last day of the next preceding Interest Period with respect to
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three, or, subject to availability, six months thereafter, as
a Borrower may request in the Borrowing Request for such Loan.
 
"Investment" shall mean, as to any Person, any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, such
Person.
 
"Issuing Bank" means JPMC, in its capacity as issuer of Letters of Credit
hereunder.
 
"JPMC" shall mean JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.
 
"L/C Exposure" shall mean, at any time, the maximum amount available to be drawn
under outstanding Letters of Credit at such time.
 
"Letter of Credit" shall mean each standby letter of credit issued for the
account of the Borrowers pursuant to this Agreement and shall include the
Existing Letters of Credit.
 
"Letter of Credit Application" shall mean the standard letter of credit
application employed by the Issuing Bank from time to time in connection with
Letters of Credit.
 

 
11

--------------------------------------------------------------------------------

 

"Letter of Credit Sublimit" means an amount equal to 10% of the Commitment
Amount then in effect.  The Letter of Credit Sublimit is part of, and not in
addition to, the Maximum Facility Amount.
 
"Lien" shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute, or contract, and including the lien or security
interest arising from a mortgage, encumbrance, pledge, security agreement,
conditional sale or trust receipt, or a lease, consignment or bailment for
security purposes and reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting Property which secure an obligation owed to, or a
claim by, a Person other than the owner of such Property (for purposes of this
Agreement, any Borrower or its Subsidiaries shall be deemed to be the owner of
any Property which it has acquired or holds subject to a conditional sale
agreement, financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes), and the filing or recording of any financing statement or other
security instrument in any public office.
 
"Limitation Period" shall mean, with respect to any Lender, any period while any
amount remains owing under any Loan Document payable to or for the benefit of
such Lender and during which interest on such amount calculated at the
applicable interest rate plus any fees or other sums payable to or for the
benefit of such Lender under any Loan Document and deemed to be interest under
applicable law, would exceed the amount of interest which would accrue at the
Highest Lawful Rate.
 
"Liquidity" means, at any time, an amount equal to (a) the Commitment Amount
then in effect minus the sum of the Loan Balance and the L/C Exposure plus (b)
cash and Investments of the type described in Section 6.8(a), (b), (c) and (d)
of the Borrowers and the Guarantors.
 
"Loan" shall mean any advance to or for the benefit of a Borrower pursuant to
this Agreement and any payment made by the Issuing Bank or any Lender under a
Letter of Credit.
 
"Loan Balance" shall mean, at any time, the aggregate outstanding principal
balance of the Loans at such time.
 
"Loan Documents" shall mean this Agreement, the Notes, each Guaranty, the
Letters of Credit, the Letter of Credit Applications, the Security Instruments,
and all other documents, instruments and agreements now or hereafter delivered
pursuant to the terms of or in connection therewith, and all renewals,
extensions, amendments, supplements and restatements thereof.
 
"Majority Lenders" shall mean such Lenders as necessary to make the Percentage
Share for all of such Lenders total greater than 50%; provided that, the
Facility Amount of, and the portion of the Maximum Facility Amount held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
 
"Material Adverse Effect" shall mean any material and adverse effect on (a) the
assets, liabilities, condition (financial or otherwise), business, operations or
prospects of any Borrower individually, or the Borrowers and their Subsidiaries
taken as a whole, (b) the ability of any
 

 
12

--------------------------------------------------------------------------------

 

Borrower individually, or the Borrowers and their Subsidiaries taken as a whole,
to carry out its or their business as at the date of this Agreement conducted,
(c) the ability of any Borrower individually, or the Borrowers and their
Subsidiaries taken as a whole, to meet its or their obligations generally, or to
meet its or their obligations under the Loan Documents on a timely basis as
provided therein or (d) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the other Secured Parties hereunder or thereunder.
 
"Material Subsidiary" shall mean a Subsidiary of any Borrower (a) having 5% or
more of EBITDAX for the four fiscal quarter period ending as of the most recent
fiscal quarter for which the Borrower has delivered Financial Statements
pursuant to Section 5.1 or 5.2; (b) having 5% or more of the book value
consolidated assets of the Borrowers and their Subsidiaries as of the end of the
most recent fiscal quarter for which the Borrower has delivered Financial
Statements pursuant to Section 5.1 or 5.2 or (c) which owns Oil and Gas
Properties included in the calculation of the Borrowing Base.
 
"Maximum Facility Amount" shall mean the sum of the Facility Amounts of all
Lenders.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
"Mortgage" shall mean, collectively, each of the mortgages and deeds of trust
encumbering the Oil and Gas Properties executed by any Borrower or any
Subsidiary in favor of the Administrative Agent for the benefit of the Secured
Parties in form and substance satisfactory to the Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from
time-to-time.
 
"Mortgaged Properties" shall mean all Oil and Gas Properties of a Borrower
subject to a perfected first-priority Lien in favor of the Lender, subject only
to Permitted Liens, as security for the Obligations.
 
"Multi-employer Plan" shall mean a Plan which is a multi-employer plan as
defined in Section 4001(a)(3) of ERISA.
 
"Net Income" shall mean, for any period, the net income of the Borrowers and
their Subsidiaries on a consolidated basis for such period, determined in
accordance with GAAP.
 
"New Unsecured/Subordinated Debt" shall mean Indebtedness of the Borrowers
(including senior unsecured notes, subordinated notes, convertible notes,
preferred stock with any mandatory redemption and other Indebtedness not ranking
pari passu with the Obligations, but excluding the Existing Senior Notes and
Permitted Refinancing Debt) of up to $300,000,000 in principal amount, in such
form and with terms, including, when appropriate, the subordination of such
Indebtedness to the payment in full of the Obligations, the termination or Cash
Collateralization of all Letters of Credit and the termination of the Facility
Amounts, approved by the Administrative Agent in writing in advance of the
incurrence thereof.
 

 
13

--------------------------------------------------------------------------------

 

"New Zealand Litigation" shall mean the legal proceedings brought in New Zealand
related to the August 2008 sale of Swift Energy New Zealand Limited’s remaining
oil and gas properties located in New Zealand in the amount of $15,000,000.
 
"Notes" shall mean, collectively, each of the promissory notes of the Borrowers
payable to a Lender in the amount of the Facility Amount of such Lender in the
form attached hereto as Exhibit I, with appropriate insertions, together with
all renewals, extensions for any period, increases, and rearrangements thereof.
 
"Notice of Termination" shall have the meaning assigned to such term in Section
2.23.
 
"Obligations" shall mean, without duplication, (a) all Indebtedness evidenced by
this Agreement and the other Loan Documents, (b) the obligation of the Borrowers
and the Guarantors to provide to or reimburse the Issuing Bank or the Lenders,
as the case may be, for amounts payable, paid, or incurred with respect to
Letters of Credit, (c) the undrawn, unexpired amount of all outstanding Letters
of Credit, (d) the obligation of the Borrowers and the Guarantors for the
payment of fees and expenses pursuant to the Loan Documents, (e) the Hedging
Obligations, (f) the Cash Management Obligations and (g) all other obligations
and liabilities of the Borrowers and the Guarantors to the Administrative Agent
and the other Secured Parties, now existing or hereafter incurred, under,
arising out of or in connection with any Loan Document, and to the extent that
any of the foregoing includes or refers to the payment of amounts deemed or
constituting interest, only so much thereof as shall have accrued, been earned
and which remains unpaid at each relevant time of determination.
 
"Oil and Gas Property" shall mean fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases with
respect to Properties situated in the United States or offshore from any State
of the United States, including overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests
and mineral fee interests, together with contracts executed in connection
therewith and all tenements, hereditaments, appurtenances and Properties
appertaining, belonging, affixed or incidental thereto.
 
"Participant" has the meaning assigned to such term in clause (d) of Section
9.1.
 
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
"Percentage Share" shall mean, as to any Lender, a fraction, expressed as a
percentage, the numerator of which is the Facility Amount of such Lender and the
denominator of which is the Maximum Facility Amount.
 
"Permitted Liens" shall mean:
 
(a) Liens for taxes, assessments or other governmental charges or levies not yet
due or which (if foreclosure, distraint, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings diligently conducted, if such reserve as may be required by GAAP
shall have been made therefor;
 

 
14

--------------------------------------------------------------------------------

 

Liens in connection with workers' compensation, unemployment insurance or other
social security (other than Liens created by Section 4068 of ERISA), old age
pension or public liability obligations which are not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted, if such
reserve as may be required by GAAP shall have been made therefor;
(b) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workers, or materialmen, and construction or other similar Liens arising by
operation of law in the ordinary course of business or incident to the
construction or improvement of any Property in respect of obligations which are
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted, if such reserve as may be required by GAAP
shall have been made therefor;
 
(c) Liens securing the purchase price of equipment of the Borrowers, provided
that (i) such Liens shall not extend to or cover any other Property of the
Borrowers, and (ii) the aggregate unpaid purchase price secured by all such
Liens shall not exceed $15,000,000;
 
(d) Liens on assets, excluding Oil and Gas Properties and production and
proceeds therefrom, in an aggregate amount not to exceed $5,000,000;
 
(e) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of business to secure amounts owing to operators,
which amounts are not yet due or are being contested in good faith by
appropriate proceedings diligently conducted;
 
(f) Liens under production sales agreements, division orders, operating
agreements and other agreements customary in the oil and gas industry for
processing, producing, and selling hydrocarbons securing obligations not
constituting Indebtedness and provided that such Liens do not secure obligations
to deliver hydrocarbons at some future date without receiving full payment
therefor within 90 days of delivery;
 
(g) the currently existing Liens described on Exhibit VI under the heading
"Liens";
 
(h) easements, rights of way, restrictions and other similar encumbrances, and
minor defects in the chain of title which are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of any Borrower or its Subsidiaries or materially detract from the
value or use of the Property to which they apply;
 
(i) Liens in favor of the Administrative Agent for the benefit of the Secured
Parties;
 
(j) any lien reserved in an Oil and Gas lease by the Lessor to secure royalty
payments under such lease without limit as to amount;
 
(k) any lien securing Hedging Obligations permitted under Section 6.1(h).
 
 

 
15

--------------------------------------------------------------------------------

 
 
"Permitted Refinancing Debt" shall mean Indebtedness of the Borrowers (including
senior unsecured notes, subordinated notes, convertible preferred stock with any
mandatory redemption and other Indebtedness not ranking pari passu with the
Obligations), in such form and with terms, including, when appropriate, the
subordination of such Indebtedness to the payment in full of the Obligations,
the termination or Cash Collateralization of all Letters of Credit and the
termination of the Facility Amounts, approved by the Administrative Agent in
writing in advance of the incurrence thereof, the proceeds of which are used to
repay all or a portion of the outstanding principal amount of the Existing
Senior Notes; provided that, until such proceeds are so applied, such proceeds
shall be maintained in blocked, interest bearing deposit accounts at JPMC.  The
Borrowers hereby grant to (and subject to the control of) the Administrative
Agent, for the benefit of the Secured Parties, and agree to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the Obligations.
 
"Person" shall mean an individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization,
Governmental Authority, or any other form of entity.
 
"Plan" shall mean, at any time, any employee benefit plan which is covered by
ERISA and in respect of which a Borrower or any Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
 
"Pledge Agreement" shall mean the Pledge Agreement executed by each Borrower and
each Subsidiary (other than an Excluded Foreign Subsidiary) owning Capital Stock
of a Material Subsidiary (other than Swift LLC) in favor of the Administrative
Agent for the benefit of the Secured Parties in form and substance satisfactory
to the Administrative Agent, as the same may be amended, restated, supplemented
or otherwise modified from time-to-time.
 
"Prime Rate" shall mean the rate of interest per annum announced from time to
time by the Administrative Agent as its Prime Rate.  The Prime Rate is a
variable rate and each change in the Prime Rate is effective from and including
the date the change is announced as being effective.  THE PRIME RATE IS A
REFERENCE RATE AND MAY NOT BE THE ADMINISTRATIVE AGENT'S LOWEST RATE.
 
"Principal Office" shall mean the principal office of the Administrative Agent
in Chicago, Illinois.
 
"Property" shall mean any interest in any kind of property or asset, whether
real, personal, or mixed, tangible or intangible.
 
"Register" has the meaning assigned to such term in clause (c) of Section 9.1.
 
"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as amended or supplemented from time to time.
 
 

 
16

--------------------------------------------------------------------------------

 

"Regulatory Change" shall mean, with respect to any Lender or the Issuing Bank,
the passage, adoption, institution, or modification of any federal, state,
local, or foreign Requirement of Law (including Regulation D), or any
interpretation, directive, or request (whether or not having the force of law)
of any Governmental Authority or monetary authority charged with the
enforcement, interpretation, or administration thereof, occurring after the
Closing Date and applying to a class of lenders including such Lender or the
Issuing Bank or its Applicable Lending Office; provided however, for purposes of
this Agreement and to the extent permitted by applicable Requirements of Law,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the Closing Date.
 
"Reimbursement Obligation" shall mean the obligation of the Borrowers to
reimburse the Issuing Bank pursuant to Section 2.2(d) for amounts drawn under
Letters of Credit.
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
"Release of Hazardous Substances" shall mean any emission, spill, release,
disposal or discharge, except in accordance with a valid permit, license,
certificate or approval of the relevant Governmental Authority, of any
reportable quantity of Hazardous Substance into or upon (a) the air, (b) soils
or any improvements located thereon, (c) surface water or groundwater, or (d)
the sewer, septic system or waste treatment, storage or disposal system
servicing any Property of any Borrower or its Subsidiaries.
 
"Reorganization" means with respect to any Multi-employer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
"Replacement Lenders" shall have the meaning assigned to such term in Section
2.23.
 
"Required Lenders" shall mean such Lenders as necessary to make the Percentage
Share for all of such Lenders total at least 66-2/3%; provided that, the
Facility Amount of, and the portion of the Maximum Facility Amount held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
"Required Payment" shall have the meaning assigned to such term in Section 2.8.
 
"Requirement of Law" shall mean, as to any Person, any applicable law, treaty,
ordinance, order, judgment, rule, decree, regulation, or determination of an
arbitrator, court, or other Governmental Authority, including rules,
regulations, orders, and requirements for permits, licenses, registrations,
approvals, or authorizations, in each case as such now exist or may be hereafter
amended and are applicable to or binding upon such Person or any of its Property
or to which such Person or any of its Property is subject.
 
"Reserve Report" shall mean each report provided by the Borrowers pursuant to
Section 5.5.
 
 

 
17

--------------------------------------------------------------------------------

 

"Reserve Requirement" shall mean, for any Interest Period for any Eurodollar
Rate Loan, the average maximum rate at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
against "Eurocurrency liabilities" (as such term is used in Regulation D) and
any other reserves required by reason of any Regulatory Change to be maintained
by such member banks against (a) any category of liabilities which includes
deposits by reference to which the Eurodollar Rate is to be determined as
provided herein in the definition of the term "Eurodollar Rate" or (b) any
category of extensions of credit or other assets which include a Eurodollar Rate
Loan.
 
"Responsible Officer" shall mean any President, Chief Financial Officer, Vice
President, Treasurer or other authorized representative of a Borrower as
designated from time to time pursuant to written designation by such Borrower.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
"SEC" means the Securities and Exchange Commission or any successor or analogous
Governmental Authority.
 
"Secured Parties" means the Administrative Agent, the Issuing Bank, the Lenders,
the Swap Counterparties and the Cash Management Banks.
 
"Security Agreement" shall mean the Amended and Restated Security Agreement
executed by each Borrower and each Guarantor in favor of the Administrative
Agent for the benefit of the Secured Parties in form and substance satisfactory
to the Administrative Agent, as the same may be amended, restated, supplemented
or otherwise modified from time-to-time.
 
"Security Instruments" shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, and all other documents and instruments at any time executed as
security for all or any portion of the Obligations, as such instruments may be
amended, restated, or supplemented from time to time.
 
"Single Employer Plan" means any Plan that is covered by Title IV of ERISA, but
that is not a Multi-employer Plan.
 
"Solvent" shall mean, when used with respect to any Person, means that, as of
any date of determination, (a) the amount of the "present fair saleable value"
of the assets of such Person will, as of such date, exceed the amount of all
"liabilities of such Person, contingent or otherwise", as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) "debt" means liability on a
"claim", and (ii) "claim" means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable

 
18

--------------------------------------------------------------------------------

 

, secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
 
"Subsidiary" shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall
refer to a Subsidiary or Subsidiaries of a Borrower.
 
"Superfund Site" shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action, or any
comparable state registries or list in any state of the United States.
 
"Swap Counterparty" means any counterparty to a Hedging Agreement with any
Borrower or any Subsidiary that is owed Hedging Obligations.
 
"Taxes" shall have the meaning assigned to such term in Section 2.22.
 
"Terminated Lender" shall have the meaning assigned to such term in Section
2.23.
 
"Termination Date" shall have the meaning assigned to such term in Section 2.23.
 
1.3 Undefined Financial Accounting Terms.  Undefined financial accounting terms
used in this Agreement shall be defined according to GAAP.
 
1.4 References.  References in this Agreement to Article, Section, or Exhibit
numbers shall be to Articles, Sections, and Exhibits of this Agreement, unless
expressly stated to the contrary.  References in this Agreement to "hereby,"
"herein," "hereinabove," "hereinafter," "hereinbelow," "hereof," "hereunder,"
and words of similar import shall be to this Agreement in its entirety and not
only to the particular Article, Section or Exhibit in which such reference
appears.  References in this Agreement to "includes" or "including" shall mean
"includes, without limitation," or "including, without limitation," as the case
may be.  References in this Agreement to statutes, sections, or regulations are
to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding or supplementing such statutes,
sections, or regulations.  All references to financial statements and financial
terms related to Swift Co apply to Swift Co on a consolidated basis.
 
1.5 Articles and Sections.  This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
 
 

 
19

--------------------------------------------------------------------------------

 

1.6 Number and Gender.  Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular.  Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated.
 
1.7 Words denoting sex shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be construed as cumulative.
 
1.8 Incorporation of Exhibits.  The Exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for all
purposes.
 
ARTICLE 2                      
 


 
TERMS OF THE FACILITY
 
2.1 Revolving Line of Credit.
 
(a) Upon the terms and conditions and relying on the representations and
warranties contained in this Agreement, each Lender severally agrees to make
Loans during the Commitment Period to or for the benefit of any Borrower in an
aggregate principal amount not to exceed at any time outstanding the lesser of
the Facility Amount of such Lender or the Percentage Share of such Lender of the
Borrowing Base then in effect; provided, however, that (i) the Loan Balance plus
the L/C Exposure shall not exceed at any time the Commitment Amount then in
effect, and (ii) the sum of the outstanding principal balance of all Loans by
any Lender plus the Percentage Share of such Lender of the L/C Exposure shall
not exceed at any time an amount equal to the Percentage Share of such Lender
multiplied by the Commitment Amount then in effect.  Loans shall be made from
time to time on any Business Day designated by a Borrower in its Borrowing
Request.
 
(b) Subject to the terms of this Agreement, during the Commitment Period, any
Borrower may borrow, repay, and reborrow and convert Loans of one type or with
one Interest Period into Loans of another type or with a different Interest
Period.  Except for prepayments made pursuant to Section 2.12, each borrowing,
conversion, and prepayment of principal of Loans shall be in an amount at least
equal to $100,000 and multiples of $100,000.  Each borrowing, prepayment, or
conversion of or into a Loan of a different type or, in the case of a Eurodollar
Rate Loan, having a different Interest Period, shall be deemed a separate
borrowing, conversion, and prepayment for purposes of the foregoing, one for
each type of Loan or Interest Period.  Anything in this Agreement to the
contrary notwithstanding, the aggregate principal amount of Eurodollar Rate
Loans having the same Interest Period shall be at least equal to $1,000,000 with
multiples of $100,000; and if any Eurodollar Rate Loan would otherwise be in a
lesser principal amount for any period, such Loan shall be a Alternative Base
Rate Loan during such period.
 
(c) Not later than 2:00 p.m., Central Standard or Daylight Savings Time, as the
case may be, on the date specified for each borrowing, each Lender shall make
available to the Administrative Agent an amount equal to the Percentage Share of
such Lender of the borrowing to be made on such date, at an account designated
by the Administrative Agent, for

 
 
20

--------------------------------------------------------------------------------

 
 
the account of the requesting Borrower.  The amount so received by the
Administrative Agent shall, subject to the terms and conditions hereof, be made
available to the requesting Borrower in immediately available funds at the
Principal Office.  All Loans by each Lender shall be maintained at the
Applicable Lending Office of such Lender.
 
          (d) The failure of any Lender to make any Loan required to be made by
it hereunder shall not relieve any other Lender of its obligation to make any
Loan required to be made by it, and no Lender shall be responsible for the
failure of any other Lender to make any Loan.
 
2.2 Letter of Credit Facility.
 
(a) Upon the terms and conditions and relying on the representations and
warranties contained in this Agreement, the Issuing Bank, agrees, from the date
of this Agreement until the date which is 5 days prior to the last Business Day
of the Commitment Period, to issue, on behalf of the Lenders in their respective
Percentage Shares, Letters of Credit for the account of any Borrower and to
renew and extend such Letters of Credit.  Letters of Credit shall be issued in
such amounts as any Borrower may request; provided, however, that (i) no Letter
of Credit shall have an expiration date which is more than 365 days after the
issuance thereof or subsequent to five days prior to the Final Maturity, (ii)
the Loan Balance plus the L/C Exposure shall not exceed at any time the
Commitment Amount, and (iii) the L/C Exposure shall not exceed at any time the
Letter of Credit Sublimit.
 
(b) Any Borrower may from time to time request that the Issuing Bank issue,
renew or extend a Letter of Credit by delivering to the Issuing Bank at its
address for notices specified herein a Letter of Credit Application therefor,
completed to the satisfaction of the Issuing Bank, and such other certificates,
documents and other papers and information as the Issuing Bank may
request.  Upon receipt of any Letter of Credit Application, the Issuing Bank
will process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the Issuing Bank and the
requesting Borrower.  The Issuing Bank shall furnish a copy of such Letter of
Credit to the requesting Borrower promptly following the issuance thereof.  The
Issuing Bank shall promptly furnish to the Administrative Agent, which shall in
turn promptly furnish to the Lenders, notice of the issuance of each Letter of
Credit (including the amount thereof).
 
(c) The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:
 
(i) if such issuance would conflict with, or cause the Issuing Bank or any
Lender to exceed any limits imposed by, any applicable Requirement of Law;
 
(ii) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally;
 
(iii) the Letter of Credit is to be denominated in a currency other than
Dollars;
 

 
21

--------------------------------------------------------------------------------

 

(iv) any Lender is at that time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrowers or
such Lender to eliminate the Issuing Bank's actual or potential Fronting
Exposure (after giving effect to Section 2.27(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Exposure as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
(d) If any draft is paid under any Letter of Credit, the Borrowers shall
reimburse the Issuing Bank for the amount of (i) the draft so paid and (ii) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Bank in
connection with such payment, not later than 12:00 Noon, New York City time, on
(A) the Business Day that the Borrowers receive notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or (B)
if clause (A) above does not apply, the Business Day immediately following the
day that the Borrowers receive such notice.  Each such payment shall be made to
the Issuing Bank at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at (x) until
the Business Day next succeeding the date of the relevant notice, the
Alternative Base Rate and (y) thereafter, the Default Rate.
 
(e) The Issuing Bank irrevocably agrees to grant and hereby grants to each
Lender, and, to induce the Issuing Bank to issue Letters of Credit, each Lender
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Bank, on the terms and conditions set forth below, for such Lender's
own account and risk an undivided interest equal to such Lender's Percentage
Share in the Issuing Bank's obligations and rights under and in respect of each
Letter of Credit (including the Existing Letters of Credit) and the amount of
each draft paid by the Issuing Bank thereunder.  Each Lender agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Borrowers in accordance with the
terms of this Agreement, such Lender shall pay to the Issuing Bank upon demand
at the Principal Office an amount equal to such Lender's Percentage Share of the
amount of such draft, or any part thereof, that is not so reimbursed.  Each
Lender's obligation to pay such amount shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the Issuing Bank, the Borrowers or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article 3, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower, (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any Subsidiary or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
(f) If any amount required to be paid by any Lender to the Issuing Bank pursuant
to Section 2.2(e) in respect of any unreimbursed portion of any payment made by
the Issuing Bank under any Letter of Credit is paid to the Issuing Bank within
three Business Days after the date such payment is due, such Lender shall pay to
the Issuing Bank on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Rate during the period from and
including the date such payment is required to the date on which such

 
22

--------------------------------------------------------------------------------

 

payment is immediately available to the Issuing Bank, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  If any such amount required to be paid by any
Lender pursuant to Section 2.2(e) is not made available to the Issuing Bank by
such Lender within three Business Days after the date such payment is due, the
Issuing Bank shall be entitled to recover from such Lender, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable toAlternative Base Rate Loans.  A certificate of the Issuing Bank
submitted to any Lender with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
 
(g) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any Lender its pro rata share of such
payment in accordance with Section 2.2(e), the Issuing Bank receives any payment
related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of collateral applied thereto by the Issuing
Bank), or any payment of interest on account thereof, the Issuing Bank will
distribute to such Lender its pro rata share thereof; provided, however, that in
the event that any such payment received by the Issuing Bank shall be required
to be returned by the Issuing Bank, such Lender shall return to the Issuing Bank
the portion thereof previously distributed by the Issuing Bank to it.
 
(h) Each payment by a Lender pursuant to Section 2.2(e) shall be deemed to be a
Alternative Base Rate Loan by each Lender to the extent of funds delivered by
such Lender to the Issuing Bank with respect to such payment and shall to such
extent be deemed a Alternative Base Rate Loan by such Lender and shall be
payable by the Borrowers upon demand by the Issuing Bank.
 
(i) If any draft shall be presented for payment under any Letter of Credit, the
Issuing Bank shall promptly notify the Borrower of the date and amount
thereof.  The responsibility of the Issuing Bank to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
 
(j) To the extent that any provision of any Letter of Credit Application related
to any Letter of Credit is inconsistent with the provisions of this Section 2.2,
the provisions of this Section 2.2 shall apply
 
(k) The Issuing Bank, the Lenders and the Borrowers agree that effective as of
the Closing Date, the Existing Letters of Credit shall be deemed to have been
issued and maintained under, and to be governed by the terms and conditions of,
this Agreement.
 
2.3 Limitations on Interest Periods.  Each Interest Period selected by a
Borrower (a) which commences on the last Business Day of a calendar month (or
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month, (b) which would otherwise end on a day which is not a
Business Day shall end on the next succeeding

 
23

--------------------------------------------------------------------------------

 
 
Business Day (or, if such next succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day), (c) which would
otherwise end on Final Maturity, and (d) shall have a duration of not less than
one month and, if any Interest Period would otherwise be a shorter period, the
relevant Loan shall be a Alternative Base Rate Loan during such period.

2.4 Limitation on Types of Loans.  Anything herein to the contrary
notwithstanding, no more than fifteen (15) separate Eurodollar Rate Loans shall
be outstanding at any one time, with, for purposes of this Section 2.2, all
Eurodollar Rate Loans for the same Interest Period constituting one Eurodollar
Rate Loan. Anything herein to the contrary notwithstanding, if, on or prior to
the determination of any interest rate for any Eurodollar Rate Loan for any
Interest Period therefor:
 
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or; or
 
(b) the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period;
 
then the Administrative Agent shall give the Borrowers and the Lenders prompt
notice thereof; and so long as such condition remains in effect, the Lenders
shall be under no obligation to make Eurodollar Rate Loans or to convert
Alternative Base Rate Loans into Eurodollar Rate Loans, and the Borrowers shall,
on the last day of the then current Interest Period for each outstanding
Eurodollar Rate Loan, either prepay such Eurodollar Rate Loan or convert such
Loan into a Alternative Base Rate Loan in accordance with Section 2.13.
 
2.5 Use of Loan Proceeds and Letters of Credit.  Proceeds of all Loans shall be
used (a) to finance the exploration, development and/or acquisition of Oil and
Gas Properties, (b) the payment of costs and expenses in connection with the
transactions contemplated by this Agreement and the other Loan Documents and (c)
for any other corporate purpose of the Borrowers not prohibited under any Loan
Document.  Letters of Credit shall be obtained for any business activity of the
Borrowers not prohibited under any Loan Document; provided, however, Letters of
Credit shall not be obtained to support Indebtedness to any Person not a Lender
or in lieu or in support of stay or appeal bonds in excess of $1,000,000.
 
2.6 Interest.  Subject to the terms of this Agreement (including Section 2.18),
interest on the Loans shall accrue and be payable at a rate per annum equal to
the Alternative Base Rate for each Alternative Base Rate Loan and the Adjusted
Eurodollar Rate for each Eurodollar Rate Loan.  Notwithstanding the foregoing,
interest on past-due principal and, to the extent permitted by applicable law,
past-due interest, shall accrue at the Default Rate and shall be payable upon
demand by the Administrative Agent at any time as to all or any portion of such
interest.  In the event that a Borrower fails to select the duration of any
Interest Period for any Eurodollar Rate Loan within the time period and
otherwise as provided herein, such Loan (if

 
24

--------------------------------------------------------------------------------

 
 
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Alternative Base Rate Loan on the last day of the then current Interest Period
for such Loan or (if outstanding as a Alternative Base Rate Loan) will remain
as, or (if not then outstanding) will be made as, a Alternative Base Rate
Loan.  Interest provided for herein shall be calculated on unpaid sums actually
advanced and outstanding pursuant to the terms of this Agreement and only for
the period from the date or dates of such advances until repayment.  Interest
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Alternative Base Rate
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365 (or 366, as
the case may be) day year for the actual days elapsed.
 
2.7 Repayment of Loans and Interest.  Accrued and unpaid interest on outstanding
Alternative Base Rate Loans shall be due and payable monthly on the first day of
each calendar month while any Alternative Base Rate Loan remains outstanding,
the payment in each instance to be the amount of interest which has accrued and
remains unpaid with respect to Alternative Base Rate Loans.  Accrued and unpaid
interest on each outstanding Eurodollar Rate Loan shall be due and payable on
the last day of the Interest Period for such Eurodollar Rate Loan and, in the
case of any Interest Period in excess of three months, on the day of the third
calendar month following the commencement of such Interest Period corresponding
to the day of the calendar month on which such Interest Period commenced, the
payment in each instance to be the amount of interest which has accrued and
remains unpaid in respect of the relevant Loan.  The Loan Balance, together with
all accrued and unpaid interest thereon, shall be due and payable at Final
Maturity.  At the time of making each payment hereunder, the applicable Borrower
shall specify to the Administrative Agent the Loans or other amounts payable by
such Borrower hereunder to which such payment is to be applied.  In the event a
Borrower fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may apply such payment as it may elect in
its discretion and in accordance with the terms hereof.
 
2.8 General Terms.
 
(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender to the Borrowers made
through the Administrative Agent, the Borrowers shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender's Loans to the Borrowers.  Each Lender may attach schedules to a Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
 
(b) Unless the Administrative Agent shall have been notified by a Lender or a
Borrower prior to the date on which either of them is scheduled to make payment
to the

 
25

--------------------------------------------------------------------------------

 

Administrative Agent of (in the case of a Lender) the proceeds of a Loan to be
made by such Lender hereunder or (in the case of a Borrower) a payment to the
Administrative Agent for the account of one or more of the Lenders hereunder
(such payment being herein called the "Required Payment"), which notice shall be
effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and, in reliance upon such assumption, may (but shall not
be required to) make the amount thereof available to the intended recipient on
such date.  If such Lender or a Borrower, as the case may be, has not in fact
made the Required Payment to the Administrative Agent, the recipient of such
payment shall, on demand, repay to the Administrative Agent for its account the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to, in the case of a Lender as recipient, the
Federal Funds Rate or, in the case of a Borrower as recipient, the Alternative
Base Rate.
 
2.9 Time, Place, and Method of Payments.  All payments required pursuant to this
Agreement or the other Loan Documents shall be made without set-off or
counterclaim in Dollars and in immediately available funds.  All payments by the
Borrowers shall be deemed received on the next Business Day following receipt if
such receipt is after 2:00 p.m., Central Standard or Daylight Savings Time, as
the case may be, on any Business Day, and shall be made to the Administrative
Agent at the Principal Office.  Except as provided to the contrary herein, if
the due date of any payment hereunder or under any Loan Document would otherwise
fall on a day which is not a Business Day, such date shall be extended to the
next succeeding Business Day, and interest shall be payable for any principal so
extended for the period of such extension.
 
2.10 Pro Rata Treatment; Adjustments.
 
(a) Except to the extent otherwise expressly provided herein, (i) each borrowing
pursuant to this Agreement shall be made from the Lenders pro rata in accordance
with their respective Percentage Shares, (ii) each payment by the Borrowers of
fees shall be made for the account of the Lenders pro rata in accordance with
their respective Percentage Shares, (iii) each payment of principal of Loans
shall be made for the account of the Lenders pro rata in accordance with their
respective shares of the Loan Balance, and (iv) each payment of interest on
Loans shall be made for the account of the Lenders pro rata in accordance with
their respective shares of the aggregate amount of interest due and payable to
the Lenders.
 
(b) The Administrative Agent shall distribute all payments with respect to the
Obligations to the Lenders promptly upon receipt in like funds as received.  In
the event that any payments made hereunder by the Borrowers at any particular
time are insufficient to satisfy in full the Obligations due and payable at such
time, such payments shall be applied as provided in Section 7.3.
 
(c) If any Lender (for purposes of this Section, a "Benefitted Lender") shall at
any time receive any payment of all or part of its portion of the Obligations,
or receive any collateral or other Property in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Sections 7.1(e) or 7.1(f), or otherwise) in an amount
greater than such Lender was entitled to receive pursuant to the terms
 

 
26

--------------------------------------------------------------------------------

 

hereof, such Benefitted Lender shall purchase for cash from the other Lenders
such portion of the Obligations of such other Lenders, or shall provide such
other Lenders with the benefits of any such collateral or other Property or the
proceeds thereof, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral or other Property or proceeds
with each of the Lenders according to the terms hereof.  If all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded and the purchase price and benefits
returned by such Lender, to the extent of such recovery, but without
interest.  The Borrowers agree that each such Lender so purchasing a portion of
the Obligations of another Lender may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion.  If any Lender ever receives, by voluntary
payment, exercise of rights of set-off or banker's lien, counterclaim,
cross-action or otherwise, any funds of the Borrowers to be applied to the
Obligations, or receives any proceeds by realization on or with respect to any
collateral or other Property, all such funds and proceeds shall be forwarded
immediately to the Administrative Agent for distribution in accordance with the
terms of this Agreement.
 
(d) The provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral provided for in Section 2.28(c), or (iii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in its
Facility Amount to any assignee or participant, other than an assignment to a
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).
 
2.11 Borrowing Base Determinations.
 
(a) The Borrowing Base as of the Closing Date is acknowledged by the Borrowers
and the Lenders to be $300,000,000, effective until the next subsequent
determination of the Borrowing Base pursuant to this Section.
 
(b) The Borrowing Base shall be redetermined by the Administrative Agent with
the consent of the Required Lenders on or about each May 1 and November 1,
beginning May 1, 2011, during the term hereof on the basis of information
supplied by the Borrowers in compliance with the provisions of this Agreement,
including Reserve Reports, and all other information available to the
Lenders.  The Borrowers shall have the collective right to request one
unscheduled determination of the Borrowing Base between each scheduled Borrowing
Base determination.  In addition, the Administrative Agent with the consent of
the Required Lenders may make one unscheduled determination of the Borrowing
Base between each scheduled Borrowing Base determination.  Notwithstanding the
foregoing, the time periods provided for in this Section are provided as
guidelines only and the failure to redetermine the Borrowing Base within those
established periods shall not affect the right of the Administrative Agent and
the Lenders to redetermine the Borrowing Base as provided herein.
 
(c) Upon each determination of the Borrowing Base, the Administrative Agent
shall notify the Borrowers orally (confirming such notice promptly in writing)
of such determination, and the Borrowing Base so communicated to the Borrowers
shall become

 
27

--------------------------------------------------------------------------------

 

effective upon such oral notification and shall remain in effect until the next
subsequent determination of the Borrowing Base.
 
(d) The Borrowing Base shall represent the determination by the Lenders, in
accordance with their customary lending procedures for evaluating oil and gas
reserves and other related assets at the time of determination, of the value,
for loan purposes, of the Oil and Gas Properties of the Borrowers and the
Guarantors located in the United States, subject, in the case of any increase in
the Borrowing Base, to the credit approval processes of the
Lenders.  Furthermore, the Borrowers acknowledge that the Lenders have no
obligation to increase the Borrowing Base and further acknowledge that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of loan value), which is acknowledged by the Borrowers to be essential
for the adequate protection of the Lenders.  The Administrative Agent and the
Lenders have no obligation to agree upon or determine the Borrowing Base at any
particular amount, whether in relation to the Maximum Facility Amount or
otherwise.  In the event the Required Lenders cannot agree on the Borrowing
Base, the Borrowing Base shall be set on the basis of the weighted (based on the
Percentage Share of each Lender) arithmetic average of the Borrowing Base as
determined by each individual Lender.  However, the amount of the Borrowing Base
cannot be increased at any time without consent of 100% of the Lenders.
 
(e) In connection with any sale or other transfer by any Borrower or any
Guarantor of Oil and Gas Properties which are included in the calculation of the
Borrowing Base pursuant to Section 6.4, the Borrowing Base shall be
automatically reduced by an amount equal to 100% of the Release Price of the
sold properties.  The term "Release Price" means the price determined by the
Required Lenders in their discretion based upon the loan value of the Oil and
Gas Properties being sold by the applicable Borrower or Guarantor that the
Required Lenders in their discretion (using such methodology, assumptions and
discount rates as such Lenders customarily use in assigning loan value to Oil
and Gas Properties) assign to such Oil and Gas Properties as of the time in
question.  In the event the Required Lenders cannot agree on the Release Price,
the Release Price shall be set on the basis of the weighted (based on the
Percentage Share of each Lender) arithmetic average of the Release Price as
determined by each individual Lender.  To assist the Required Lenders in making
a redetermination of the Release Price in connection with any sale or other
transfer of Oil and Gas Properties by the applicable Borrower or Guarantor
pursuant to Section 6.4, the applicable Borrower or Guarantor shall furnish to
the Administrative Agent, prior to any such sale or other transfer of Oil and
Gas Properties, a breakout from the most recent Reserve Report provided to the
Lenders showing the value given to such Oil and Gas Properties being sold or
transferred, together with any and all other information pertaining thereto as
the Administrative Agent may request.
 
(f) Upon the incurrence of any New Unsecured/Subordinated Debt (other than
Permitted Refinancing Debt), the Borrowing Base shall be automatically reduced
by an amount equal to thirty percent (30%) of the amount of the New
Unsecured/Subordinated Debt incurred.  Offerings of preferred stock with
mandatory redemption provisions approved by the Administrative Agent in writing
in advance of the issuance thereof will not reduce the Borrowing Base.  For the
avoidance of doubt, offerings of common stock will not reduce the Borrowing Base
and no prior approval from either the Administrative Agent or the Lenders is
necessary to conduct any such offering.
 

 
28

--------------------------------------------------------------------------------

 

2.12 Mandatory Prepayments.
 
(a) If at any time the sum of the Loan Balance and the L/C Exposure exceeds the
Maximum Facility Amount then in effect, the Borrowers shall immediately prepay
the amount of such excess for application on the Loan Balance and, if the Loan
Balance has been paid in full, Cash Collateralize the L/C Exposure to the extent
necessary to eliminate such excess.
 
(b) If, immediately after giving effect to any automatic reduction of the
Borrowing Base pursuant to Section 2.11(e) or (f), the sum of the Loan Balance
and the L/C
 
Exposure exceeds the Borrowing Base then in effect, the Borrowers shall
immediately prepay the amount of such excess for application on the Loan Balance
and, if the Loan Balance has been paid in full, Cash Collateralize the L/C
Exposure to the extent necessary to eliminate such excess.
 
(c) If at any time the sum of the Loan Balance and the L/C Exposure exceeds the
Borrowing Base then in effect (except as a result of an automatic reduction of
the Borrowing Base pursuant to Section 2.11(e) or (f)), the Borrowers shall,
within ten (10) days after being notified of such excess, indicate by written
notice (the "Election Notice") to the Administrative Agent, its decision and
plan to do one of the following: (i) within thirty (30) days following the date
the Election Notice is delivered or required to be delivered, execute and
deliver Mortgages encumbering additional Oil and Gas Properties that are
sufficient in loan value, as determined by the Administrative Agent and the
Required Lenders in accordance with their customary Borrowing Base determination
procedures, to eliminate such excess, (ii) within thirty (30) days following the
date the Election Notice is delivered or required to be delivered, repay the
Loan Balance and, if the Loan Balance has been paid in full, Cash Collateralize
the L/C Exposure to the extent necessary to eliminate such excess, (iii)
eliminate such excess by making four (4) consecutive mandatory prepayments of
the Loan Balance and, if the Loan Balance has been paid in full, Cash
Collateralizing L/C Exposure to the extent necessary to eliminate such excess,
each such payment shall be in the amount of 1/4th of the amount of such excess,
commencing on the first Monthly Date (as defined below) following the date the
Election Notice is delivered or required to be delivered, and continuing on each
Monthly Date thereafter, or (iv) within thirty (30) days following the date the
Election Notice is delivered or required to be delivered, eliminate such excess
through a combination of clauses (i) and (ii) above.  As used in this Section,
"Monthly Date" means the last day of each calendar month.  If an Election Notice
is not timely delivered, the Borrowers shall be deemed to have selected clause
(iii) above.  Any failure of the Borrowers to comply with such election on or
prior to the required date(s) shall constitute an immediate Event of Default.
 
(d) If at any time the L/C Exposure exceeds the Letter of Credit Sublimit then
in effect, the Borrowers shall immediately Cash Collateralize the L/C Exposure
to the extent necessary to eliminate such excess.
 
2.13 Voluntary Prepayments and Conversions of Loans.  Subject to applicable
provisions of this Agreement, the Borrowers shall have the right at any time or
from time to time to prepay Loans and to convert Loans of one type or with one
Interest Period into Loans of another type or with a different Interest Period;
provided, however, that (a) each prepayment

 
29

--------------------------------------------------------------------------------

 
 
shall be in an amount not less than $100,000 for Alternative Base Rate Loans,
(b) the Borrowers shall give the Administrative Agent notice of each such
prepayment or conversion of all or any portion of a Eurodollar Rate Loan no less
than three Business Days prior to prepayment or conversion, (c) any Eurodollar
Rate Loan may be prepaid or converted, subject to funding indemnification, but
without penalty or premium in a minimum amount of $1,000,000 or any integral
multiple thereof; (d) the Borrowers shall pay all accrued and unpaid interest on
the amounts prepaid or converted, and (e) no such prepayment or conversion shall
serve to postpone the repayment when due of any Obligation.
 
2.14 Reduction of Maximum Facility Amount.  The Borrowers shall have the right,
upon not less than three Business Days' notice to the Administrative Agent, to
terminate 2.16 the Facility Amounts or, from time to time, to reduce the amount
of the Facility Amounts; provided that no such termination or reduction of
Facility Amounts shall be permitted if, after giving effect thereto and to any
prepayments of the Loan Balance made on the effective date thereof, the Loan
Balance plus the L/C Exposure would exceed the Maximum Facility Amount.  Any
such reduction shall be in an amount equal to $10,000,000, or a whole multiple
of $1,000,000 in excess thereof, and shall reduce permanently the Facility
Amounts then in effect pro rata in accordance with the Percentage Shares of the
Lenders.  If, after giving effect to any reduction of the Facility Amounts, the
Letter of Credit Sublimit exceeds the Maximum Facility Amount, the Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess.
 
2.15 Letter of Credit Fee.  The Borrowers shall pay to the Administrative Agent
for the account of the Lenders quarterly in arrears on the first day of each
October, January, April and July, an issuing fee equal to the greater of (x)
$100 per fiscal quarter and (y) the Applicable Margin for Eurodollar Rate Loans
(which percentage shall be increased by 2% per annum after the occurrence of any
Default), calculated on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed (including the first day but excluding the last
day), on the average undrawn and unexpired amount of such Letter of Credit
during the period for which such Letter of Credit is issued or renewed.  Solely
for purposes of calculating the average undrawn and unexpired amount of a Letter
of Credit (referenced in the immediately preceding sentence), the amounts that
have been funded by the Issuing Bank and not reimbursed by the Borrowers shall
be deemed to continue to be outstanding under such Letter of Credit until the
date the Lenders are required to make payment to the Issuing Bank pursuant to
Section 2.2(e).  Such fee will be paid quarterly in arrears to the
Administrative Agent for the ratable benefit of the Lenders; provided that, any
such issuing fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral pursuant to Section 2.27(a)(ii) satisfactory to the
Issuing Bank shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.27(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account.  The Borrowers also agree to pay on demand to
the Issuing Bank for its own account its customary letter of credit
transactional fees and expenses, including amendment fees, payable with respect
to each Letter of Credit.  The Borrowers shall pay to the Issuing Bank quarterly
in arrears on the first day of each October, January, April and July, a fronting
fee equal to the greater of (x) $125 per fiscal quarter and (y) 0.25% per annum
on the average undrawn and unexpired amount of

 
 
30

--------------------------------------------------------------------------------

 
 
such Letter of Credit during the period for which such Letter of Credit is
issued or renewed, calculated on a basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but excluding the
last day).
 
2.16 [Reserved].
 
2.17 Set-off.  In addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right, if an Event of Default
has occurred and is continuing, without notice to the Borrowers or Guarantors,
any such notice being expressly waived by the Borrowers and Guarantors to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by any Borrower or any Guarantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party, any affiliate thereof or any of their respective branches or agencies to
or for the credit or the account of any Borrower or any Guarantor.  Each Secured
Party agrees promptly to notify the applicable Borrower or Guarantor and the
Administrative Agent after any such application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such application.
 
2.18 General Provisions Relating to Interest.
 
(a) It is the intention of the parties hereto to comply strictly with all
applicable usury laws.  In this connection, there shall never be collected,
charged, or received on the sums advanced hereunder interest in excess of that
which would accrue at the Highest Lawful Rate.  For purposes of Tex. Fin. Code
Ann. § 303.301 (Vernon's 1998), as amended, the Borrowers agree that the Highest
Lawful Rate shall be the "indicated (weekly) rate ceiling" as defined in such
Article, provided that the Administrative Agent and the Lenders may also rely,
to the extent permitted by applicable laws, on alternative maximum rates of
interest under other laws, if greater.
 
(b) Notwithstanding anything herein or in the other Loan Documents to the
contrary, during any Limitation Period, the interest rate to be charged on
amounts evidenced by the Loan Documents shall be the Highest Lawful Rate, and
the obligation, if any, of the Borrowers for the payment of fees or other
charges deemed to be interest under applicable law shall be suspended.  During
any period or periods of time following a Limitation Period, to the extent
permitted by applicable laws, the interest rate to be charged hereunder shall
remain at the Highest Lawful Rate until such time as there has been paid to the
Administrative Agent and each Lender (i) the amount of interest in excess of
that accruing at the Highest Lawful Rate that such Lender would have received
during the Limitation Period had the interest rate remained at the otherwise
applicable rate, and (ii) all interest and fees otherwise payable to the
Administrative Agent and such Lender but for the effect of such Limitation
Period.
 
(c) If, under any circumstances, the aggregate amounts paid under this Agreement
or any other Loan Document include amounts which by law are deemed interest and
which would exceed the amount permitted if the Highest Lawful Rate were in
effect, the Borrowers stipulate that such payment and collection will have been
and will be deemed to have

 
 
31

--------------------------------------------------------------------------------

 


been, to the extent permitted by applicable laws, the result of mathematical
error on the part of both Borrowers, the Administrative Agent, and the Lenders;
and the party receiving such excess shall promptly refund the amount of such
excess (to the extent only of such interest payments in excess of that which
would have accrued and been payable on the basis of the Highest Lawful Rate)
upon discovery of such error by such party or notice thereof from the
Borrowers.  In the event that the maturity of any Obligation is accelerated, by
reason of an election by the Lenders or otherwise, or in the event of any
required or permitted prepayment, then the consideration constituting interest
under applicable laws may never exceed the Highest Lawful Rate; and excess
amounts paid which by law are deemed interest, if any, shall be credited by the
Administrative Agent and the Lenders on the principal amount of the Obligations,
or if the principal amount of the Obligations shall have been paid in full,
refunded to the Borrowers.
 
          (d) All sums paid, or agreed to be paid, to the Administrative Agent
and the Lenders for the use, forbearance and detention of the proceeds of any
advance hereunder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term hereof until
paid in full so that the actual rate of interest is uniform but does not exceed
the Highest Lawful Rate throughout the full term hereof.
 
2.19 Obligations Absolute.  Subject to the further provisions of this Section,
the Obligations of the Borrowers under this Article shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim, or defense to payment or performance which either Borrower may
have or have had against the Administrative Agent, the Issuing Bank, any Lender,
or any beneficiary of any Letter of Credit.  The Borrowers agree that none of
the Administrative Agent, the Issuing Bank or the Lenders shall be responsible
for, nor shall the Obligations be affected by, among other things, (a) the
validity or genuineness of documents or any endorsements thereon presented in
connection with any Letter of Credit, even if such documents shall in fact prove
to be in any and all respects invalid, fraudulent or forged, and even if due to
the negligence, whether sole or concurrent, of the Administrative Agent, the
Issuing Bank or any Lender, so long as the Issuing Bank has no actual knowledge
of any such invalidity, lack of genuineness, fraud, or forgery prior to the
presentment for payment of a corresponding Letter of Credit or any draft
thereunder; provided, however, with respect to the preceding matters in this
Section, the Issuing Bank agrees to exercise ordinary care in examining each
document required to be presented pursuant to each Letter of Credit to ascertain
that each such document appears on its face to comply with the terms thereof, or
(b) any dispute between or among either Borrower and any beneficiary of any
Letter of Credit or any other party to which any Letter of Credit may be
transferred, or any claims whatsoever of either Borrower against any beneficiary
of any Letter of Credit or any such transferee, even if due to the negligence,
whether sole or concurrent, of the Administrative Agent, the Issuing Bank or any
Lender; provided, in all respects, that the Issuing Bank shall be liable to the
Borrowers to the extent, but only to the extent, of any direct, as opposed to
consequential or punitive, damages suffered by the Borrowers as a result of the
willful misconduct or gross negligence of the Issuing Bank in determining
whether documents presented under a Letter of Credit complied with the terms of
such Letter of Credit that resulted in either a wrongful payment under such
Letter of Credit or a wrongful dishonor of a claim or draft properly presented
under such Letter of Credit.  In the absence of gross negligence or willful
misconduct by the Issuing Bank, the Issuing Bank shall not be liable for any
error, omission, interruption or delay, even if due to the negligence, whether
sole

 
32

--------------------------------------------------------------------------------

 
 
or concurrent, of the Issuing Bank, in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of
Credit.  The Administrative Agent, the Issuing Bank, the Lenders, and both
Borrowers agree that any action taken or omitted by the Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, even if
due to the negligence, whether sole or concurrent, of the Administrative Agent,
the Issuing Bank or any Lender, if done in the absence of gross negligence or
willful misconduct, shall be binding as among the Administrative Agent, the
Issuing Bank, the Lenders, and the Borrowers and shall not put the
Administrative Agent, the Issuing Bank, or any Lender under any liability to
either Borrower.
 
2.20 Yield Protection.
 
        (a) Without limiting the effect of the other provisions of this Section
(but without duplication), the Borrowers shall pay to the Administrative Agent,
the Issuing Bank and each Lender from time to time such amounts as the
Administrative Agent, the Issuing Bank or such Lender may determine are
necessary to compensate it for any Additional Costs incurred by the
Administrative Agent, the Issuing Bank or such Lender.
 
(b) Without limiting the effect of the other provisions of this Section (but
without duplication), the Borrowers shall pay to the Issuing Bank and each
Lender from time to time on request such amounts as the Issuing Bank or such
Lender may determine are necessary to compensate the Issuing Bank or such Lender
for any costs attributable to the maintenance by the Issuing Bank or such Lender
(or any Applicable Lending Office), pursuant to any Regulatory Change, of
capital in respect of the Letter of Credit Sublimit or its Percentage Share of
the Commitment Amount, as applicable, such compensation to include an amount
equal to any reduction of the rate of return on assets or equity of the Issuing
Bank or such Lender (or any Applicable Lending Office) to a level below that
which the Issuing Bank or such Lender (or any Applicable Lending Office) could
have achieved but for such Regulatory Change.
 
(c) Without limiting the effect of the other provisions of this Section (but
without duplication), in the event that any Requirement of Law or Regulatory
Change or the compliance by the Administrative Agent, the Issuing Bank or any
Lender therewith shall (i) impose, modify, or hold applicable any reserve,
special deposit, or similar requirement against any Letter of Credit or
obligation to issue Letters of Credit, or (ii) impose upon the Administrative
Agent, the Issuing Bank or such Lender any other condition regarding any Letter
of Credit or obligation to issue Letters of Credit, and the result of any such
event shall be to increase the cost to the Administrative Agent, the Issuing
Bank or such Lender of issuing or maintaining any Letter of Credit or obligation
to issue Letters of Credit or any liability with respect to reimbursements
obligations in respect of Letters of Credit, or to reduce any amount receivable
in connection therewith, then upon demand by the Administrative Agent, the
Issuing Bank or such Lender, as the case may be, the Borrowers shall pay to the
Administrative Agent, the Issuing Bank or such Lender, from time to time as
specified by the Administrative Agent, the Issuing Bank or such Lender,
additional amounts which shall be sufficient to compensate the Administrative
Agent, the Issuing Bank or such Lender for such increased cost or reduced amount
receivable.
 

 
33

--------------------------------------------------------------------------------

 

(d) Without limiting the effect of the other provisions of this Section (but
without duplication), the Borrowers shall pay to the Administrative Agent and
each Lender such amounts as shall be sufficient in the reasonable opinion of the
Administrative Agent and such Lender to compensate them for any loss, cost, or
expense incurred by and as a result of:
 
(i) any payment, prepayment, or conversion by the Borrowers of a Eurodollar Rate
Loan on a date other than the last day of an Interest Period for such Loan; or
 
(ii) any failure by a Borrower to borrow a Eurodollar Rate Loan or to convert a
Alternative Base Rate Loan into a Eurodollar Rate Loan on the date for such
borrowing or conversion specified in the relevant Borrowing Request;
 
such compensation to include with respect to any Eurodollar Rate Loan, an amount
equal to the excess, if any, of (A) the amount of interest which would have
accrued on the principal amount so paid, prepaid, converted, or not borrowed or
converted for the period from the date of such payment, prepayment, conversion,
or failure to borrow or convert to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow or convert, the
Interest Period for such Loan which would have commenced on the date of such
failure to borrow or convert) at the applicable rate of interest for such Loan
provided for herein over (B) the interest component of the amount the
Administrative Agent or such Lender would have bid in the London interbank
market for Dollar deposits of amounts comparable to such principal amount and
maturities comparable to such period, as reasonably determined by the
Administrative Agent or such Lender.
 
(e) Determinations by the Administrative Agent, the Issuing Bank or any Lender
for purposes of this Section of the effect of any Regulatory Change on capital
maintained, its costs or rate of return, maintaining Loans, issuing Letters of
Credit, its obligation to make Loans and issue Letters of Credit, or on amounts
receivable by it in respect of Loans, Letters of Credit, or such obligations,
and the additional amounts required to compensate the Administrative Agent, the
Issuing Bank and such Lender under this Section shall be conclusive, absent
manifest error, provided that such determinations are made on a reasonable
basis.  The Administrative Agent, the Issuing Bank or the relevant Lender shall
furnish the Borrowers with a certificate setting forth in reasonable detail the
basis and amount of increased costs incurred or reduced amounts receivable as a
result of any such event, and the statements set forth therein shall be
conclusive, absent manifest error.  The Administrative Agent, the Issuing Bank
or the relevant Lender shall (i) notify the Borrowers, as promptly as
practicable after the Administrative Agent, the Issuing Bank or such Lender
obtains knowledge of any Additional Costs or other sums payable pursuant to this
Section and determines to request compensation therefor, of any event occurring
after the Closing Date which will entitle the Administrative Agent, the Issuing
Bank or such Lender to compensation pursuant to this Section; and (ii) designate
a different Applicable Lending Office for the Loans affected by such event if
such designation will avoid the need for or reduce the amount of such
compensation and will not, in the sole opinion of the Administrative Agent, the
Issuing Bank or such Lender, be disadvantageous to the Administrative Agent, the
Issuing Bank or such Lender.  If any Lender requests compensation from the
Borrowers under this Section, the Borrowers may, after payment of all
compensation then accrued and by notice to the Administrative Agent and such
Lender, require that the Loans by such Lender of the type with respect to which
such compensation is requested be converted

 
34

--------------------------------------------------------------------------------

 
 
into Alternative Base Rate Loans in accordance with Section 2.13.  Any
compensation requested by the Administrative Agent, the Issuing Bank or any
Lender pursuant to this Section shall be due and payable within five days of
delivery of any such notice to the Borrowers.
 
(e) The Administrative Agent, the Issuing Bank and the Lenders agree not to
request, and the Borrowers shall not be obligated to pay, any Additional Costs
or other sums payable pursuant to this Section unless similar additional costs
and other sums payable are also generally assessed by the Administrative Agent,
the Issuing Bank or such Lender against other customers similarly situated where
such customers are subject to documents providing for such assessment.
 
2.21 Illegality.  Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to (a) honor its obligation to make Eurodollar Rate Loans, or (b) maintain
Eurodollar Rate Loans, then such Lender shall promptly notify the Administrative
Agent and the Borrowers thereof.  The obligation of such Lender to make
Eurodollar Rate Loans and convert Alternative Base Rate Loans into Eurodollar
Rate Loans shall then be suspended until such time as such Lender may again make
and maintain Eurodollar Rate Loans, and the outstanding Eurodollar Rate Loans of
such Lender shall be converted into Alternative Base Rate Loans in accordance
with Section 2.13.
 
2.22 Taxes.
 
(a) All payments made by the Borrowers under this Agreement shall be made free
and clear of, and without reduction or withholding for or on account of, present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions, assessments or withholdings, including any interest, additions to
tax or penalties applicable thereto, hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority on the basis of any change
after the date hereof in any applicable treaty, law, rule, guideline or
regulations or in the interpretation or administration thereof, excluding, in
the case of the Administrative Agent, the Issuing Bank and each Lender, net
income and franchise taxes imposed on the Administrative Agent, the Issuing Bank
or such Lender by the jurisdiction under the laws of which the Administrative
Agent, the Issuing Bank or such Lender is organized or any political subdivision
or taxing authority thereof or therein, or by any jurisdiction in which such
Lender's lending office is located or any political subdivision or taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
deductions, charges or withholdings being hereinafter called "Taxes").  If any
Taxes are required to be withheld from any amounts payable to the Administrative
Agent, the Issuing Bank or any Lender hereunder or under any other Loan
Document, the amounts so payable to the Administrative Agent, the Issuing Bank
or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent, the Issuing Bank or such Lender (after payment of all
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement and the other Loan Documents.  Whenever
any Taxes are payable by the Borrowers, as promptly as possible thereafter, the
Borrowers shall send to the Administrative Agent for its own account or for the
account of the Issuing Bank or such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrowers showing payment
thereof.  If the Borrowers fail to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative

 
35

--------------------------------------------------------------------------------

 
 
Agent the required receipts or other required documentary evidence, the
Borrowers shall indemnify the Administrative Agent, the Issuing Bank and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Administrative Agent, the Issuing Bank or any Lender as a result of any
such failure.  The agreements in this Section shall survive the termination of
this Agreement and the payment of all Obligations.
 
(b) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrowers are
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Without limiting the
generality of the foregoing, in the event that the Borrowers are resident for
tax purposes in the United States of America, any Foreign Lender shall deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrowers or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or (iv)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
 
2.23 Replacement of Lenders.
 
(a) If any Lender (i) has notified the Borrowers of its incurring additional
costs under Section 2.20 or has required the Borrowers to make payments for
Taxes under Section 2.22, (ii) is a Defaulting Lender or (iii) does not consent
to any increase of the Borrowing Base or any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Majority Lenders (or, in
the case of a redetermination of the Borrowing Base, the Required Lenders) has
been obtained), the Borrowers may, unless such circumstances no longer apply,
terminate, in

 
36

--------------------------------------------------------------------------------

 

whole but not in part, the Facility Amount of such Lender (other than the
Administrative Agent or the Issuing Bank) (the "Terminated Lender") at any time
upon five Business Days' prior written notice to the Terminated Lender and the
Administrative Agent (such notice referred to herein as a "Notice of
Termination").
 
(b) In order to effect the termination of the Facility Amount of the Terminated
Lender, the Borrowers shall (i) obtain an agreement with one or more Lenders to
increase their Facility Amounts and/or (ii) request any one or more other
banking institutions to become a "Lender" in place and instead of such
Terminated Lender and agree to accept a Facility Amount; provided, however, that
such one or more other banking institutions are reasonably acceptable to the
Administrative Agent and become parties by executing an Assignment and
Assumption (the Lenders or other banking institutions that agree to accept in
whole or in part the Facility Amount of the Terminated Lender being referred to
herein as the "Replacement Lenders"), such that the aggregate increased and/or
accepted Facility Amounts of the Replacement Lenders under clauses (i) and (ii)
above equal the Facility Amount of the Terminated Lender.
 
(c) The Notice of Termination shall include the name of the Terminated Lender,
the date the termination will occur (the "Termination Date"), the Replacement
Lender or Replacement Lenders to which the Terminated Lender will assign its
Facility Amount, and, if there will be more than one Replacement Lender, the
portion of the Terminated Lender's Facility Amount to be assigned to each
Replacement Lender.
 
(d) On the Termination Date, (i) the Terminated Lender shall by execution and
delivery of an Assignment and Assumption assign its Facility Amount to the
Replacement Lender or Replacement Lenders (pro rata, if there is more than one
Replacement Lender, in proportion to the portion of the Terminated Lender's
Facility Amount to be assigned to each Replacement Lender) indicated in the
Notice of Termination and shall assign to the Replacement Lender or Replacement
Lenders its Loan (if any) then outstanding pro rata as aforesaid), (ii) the
Terminated Lender shall endorse its Note, if any, payable without recourse,
representation or warranty except as provided in the Assignment and Assumption
to the order of the Replacement Lender or Replacement Lenders (pro rata as
aforesaid), (iii) the Replacement Lender or Replacement Lenders shall purchase
the Obligations owed to the Terminated Lender under the Loan Documents (pro rata
as aforesaid) at a price equal to the unpaid principal amount thereof plus
interest and fees accrued and unpaid to the Termination Date, and (iv) the
Replacement Lender or Replacement Lenders will thereupon (pro rata as aforesaid)
succeed to and be substituted in all respects for the Terminated Lender with
like effect as if becoming a Lender pursuant to the terms of Section 9.1, and
the Terminated Lender will have the rights and benefits of an assignor under
Section 9.1.  To the extent not in conflict, the terms of Section 9.1 shall
supplement the provisions of this Section.
 
2.24 Regulatory Change.  In the event that by reason of any Regulatory Change or
any other circumstance arising after the Closing Date affecting any Lender, such
Lender (a) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
any Eurodollar Rate Loan is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender which includes
any Eurodollar Rate Loan, or (b) becomes subject to restrictions on the amount
of such a

 
37

--------------------------------------------------------------------------------

 
 
category of liabilities or assets which it may hold, then, at the election of
such Lender with notice to the Administrative Agent and the Borrowers, the
obligation of such Lender to make Eurodollar Rate Loans and to convert
Alternative Base Rate Loans into Eurodollar Rate Loans shall be suspended until
such time as such Regulatory Change or other circumstance ceases to be in
effect, and all such outstanding Eurodollar Rate Loans shall be converted into
Alternative Base Rate Loans in accordance with Section 2.13.
 
2.25 Commitment Fee.  To compensate the Lenders for making funds available under
this Agreement, the Borrowers shall pay to the Administrative Agent for the
account of the Lenders in proportion to their respective Percentage Share, on
the first day of each fiscal quarter and on Final Maturity, a commitment fee
(the "Commitment Fee") in the annum rate equal to the Applicable Margin,
calculated on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed (including the first day but excluding the last day), on the
average daily amount of the Available Commitment during the preceding fiscal
quarter.
 
2.26 Increase of Maximum Facility Amount.  At any time after the Closing Date,
provided that no Default or Event of Default shall have occurred and be
continuing and no event or condition causing a Material Adverse Effect shall
have occurred and be continuing, the Borrowers may request an increase of the
Maximum Facility Amount by notice to the Administrative Agent in writing of the
amount (the "Offered Increase Amount") of such proposed increase (such notice, a
"Commitment Increase Notice").  Any such Commitment Increase Notice must offer
each Lender the opportunity to subscribe for its pro rata share of the increased
Maximum Facility Amount.  If any portion of the increased Maximum Facility
Amount is not subscribed for by the Lenders, collectively, the Borrowers may, in
their sole discretion, but with the consent of the Administrative Agent and the
Issuing Bank as to any Person that is not at such time a Lender (which consent
shall not be unreasonably withheld), offer to any existing Lender or to one or
more additional banks or financial institutions the opportunity to participate
in all or a portion of such unsubscribed portion of the increased Maximum
Facility Amount pursuant to paragraph (a) or (b) below, as applicable.
 
(a) Any additional bank or financial institution that the Borrowers select to
offer participation in the increased Maximum Facility Amount, and that elects to
become a party to this Agreement and obtain a Facility Amount, shall execute a
new Lender Agreement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit VIII hereto (a "New Lender Agreement"),
whereupon such bank or financial institution (a "New Lender") shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, and
Exhibit V hereto shall be deemed to be amended to add the name and Facility
Amount of such New Lender, provided that the Facility Amount of any such New
Lender shall be in an amount not less than $10,000,000.
 
(b) Any Lender that accepts an offer to it by the Borrowers to increase its
Facility Amount pursuant to this Section 2.26 shall, in each case, execute a
Commitment Increase Agreement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit IX hereto (a "Commitment Increase
Agreement"), whereupon such Lender shall be bound by and entitled to the
benefits of this Agreement with respect to the full amount of its Facility
Amount as so increased, and Exhibit V hereto shall be deemed to be amended to so
increase the Facility Amount of such Lender.
 

 
38

--------------------------------------------------------------------------------

 
 
(c) The effectiveness of any new Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Age of such
corporate resolutions of both Borrowers and legal opinions of counsel to the
Borrowers as the Administrative Agent shall reasonably request with respect
thereto, in each case, in form and substance satisfactory to the Administrative
Agent.
 
(d) If any bank or financial institution becomes a New Lender pursuant to
Section 2.26(b) or any Lender's Facility Amount is increased pursuant to Section
2.26(c), additional Advances made on or after the effectiveness thereof (the
"Re-Allocation Date") shall be made pro rata based on the Percentage Shares in
effect on and after such Re-Allocation Date (except to the extent that any such
pro rata borrowings would result in any Lender making an aggregate principal
amount of Advances in excess of its Facility Amount, in which case such excess
amount will be allocated to, and made by, such New Lender and/or Lenders with
such increased Facility Amounts to the extent of, and pro rata based on, their
respective Facility Amounts), and continuations of Eurodollar Rate Advances
outstanding on such Re-Allocation Date shall be effected by repayment of such
Eurodollar Rate Advances on the last day of the Interest Period applicable
thereto and the making of new Eurodollar Rate Advances pro rata based on such
new Percentage Shares.  In the event that on any such Re-Allocation Date there
is an unpaid principal amount of Base Rate Advances, the Borrowers shall make
prepayments thereof and borrowings of Base Rate Advances so that, after giving
effect thereto, the Base Rate Advances outstanding are held pro rata based on
such new Percentage Shares.  In the event that on any such Re-Allocation Date
there is an unpaid principal amount of Eurodollar Rate Advances, such Eurodollar
Rate Advances shall remain outstanding with the respective holders thereof until
the expiration of their respective holders thereof until the expiration of their
respective Interest Periods (unless either Borrower elects to prepay any thereof
in accordance with the applicable provisions of this Agreement), and interest on
and repayments of such Eurodollar Rate Advances will be paid thereon to the
respective Lenders holding such Eurodollar Rate Advances pro rata based on the
respective principal amounts thereof outstanding.
 
(e) Notwithstanding anything to the contrary in this Section 2.26, (i) no Lender
shall have any obligation to increase its Facility Amount unless it agrees to do
so in its sole discretion, and (ii) the aggregate amount by which the Maximum
Facility Amount is increased pursuant to this Section 2.26 shall not exceed
$200,000,000.
 
(f) The Borrowers shall, if requested pursuant to Section 2.8(a). execute and
deliver a Note to each New Lender and each existing Lender increasing its
Facility Amount.
 
2.27 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i) Waivers and Amendments.  That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.
 

 
39

--------------------------------------------------------------------------------

 

(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 7.3), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on of any
amounts owing by that Defaulting Lender to the Issuing Bank hereunder; third, if
so determined by the Administrative Agent or requested by the Issuing Bank, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Issuing Bank
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Issuing Bank or any Lender against that Defaulting Lender as a
result of that Defaulting Lender's breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
obligations in respect of Letters of Credit in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans or
reimbursement obligations in respect of Letters of Credit were made at a time
when the conditions set forth in Section 3.2 and 3.3, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and or reimbursement obligations in respect of Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement obligations in respect of Letters of Credit
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.25 for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive issuance
fees in respect of Letters of Credit as provided in Section 2.15.
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.2, the
"Percentage Share" of each non-Defaulting Lender shall be computed without
giving effect to the Facility Amount of that
 
 
40

--------------------------------------------------------------------------------

 
 
Defaulting Lender; provided, that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Percentage
Share of the Commitment Amount of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Loans of that Lender.
 
(b) Defaulting Lender Cure.  If the Borrowers, the Issuing Bank and the
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Percentage Shares (without giving effect to
Section 2.27(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
 
2.28 Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the Issuing Bank (i) if the Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing is not immediately
reimbursed by the Borrowers or the Lenders pursuant to Section 2.2, or (ii) if,
as of Final Maturity or the earlier termination of the Facility Amounts, any L/C
Exposure for any reason remains outstanding, the Borrowers shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C
Exposure.  At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the Issuing Bank, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.27(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at JPMC.  The Borrowers, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.28(c).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total

 
 
41

--------------------------------------------------------------------------------

 


amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.28 or Sections
2.2, 2.12, 2.27 or 7.2 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 2.23)) or (ii) the
Administrative Agent's good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Borrower or any Subsidiary shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.28 may be otherwise applied in accordance with this
Agreement), and (y) the Person providing Cash Collateral and the Issuing Bank
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
 
ARTICLE 3                      
 


 
CONDITIONS
 
3.1 Conditions Precedent to Initial Loan and Letter of Credit.  The Lenders
shall have no obligation to make the initial Loan and the Issuing Bank shall
have no obligation to issue the initial Letter of Credit unless and until all
matters incident to the consummation of the transactions contemplated herein
shall be satisfactory to the Administrative Agent, and the Administrative Agent
shall have received, reviewed, and approved the following documents and other
items, appropriately executed when necessary and, where applicable, acknowledged
by one or more authorized officers of the Borrowers and the Guarantors, all in
form and substance satisfactory to the Administrative Agent and dated, where
applicable, of even date herewith or a date prior thereto and acceptable to the
Administrative Agent.
 
(a) multiple counterparts of this Agreement, as requested by the Administrative
Agent;
 
(b) the Notes, if requested pursuant to Section 2.8(a);
 
(c) copies of the articles of incorporation or certificate of formation, as
applicable, and all amendments thereto and the bylaws or limited liability
company agreement,

 
 
42

--------------------------------------------------------------------------------

 


as applicable, and all amendments thereto of each Borrower and each Guarantor,
accompanied by a certificate issued by the secretary or an assistant secretary
of each Borrower and each Guarantor, to the effect that each such copies are
correct and complete;
 
(d) certificates of incumbency and signatures of all officers of each Borrower
and each Guarantor who are authorized to execute Loan Documents on behalf of
such Borrower or such Guarantor, each such certificate being executed by the
secretary or an assistant secretary of such Borrower or such Guarantor;
 
(e) copies of corporate resolutions approving the Loan Documents and authorizing
the transactions contemplated herein and therein, duly adopted by the board of
directors of each Borrower and each Guarantor, accompanied by certificates of
the secretary or an assistant secretary of each Borrower and each Guarantor to
the effect that such copies are true and correct copies of resolutions duly
adopted at a meeting or by unanimous consent of the board of directors of such
Borrower or such Guarantor and that such resolutions constitute all the
resolutions adopted with respect to such transactions, have not been amended,
modified, or revoked in any respect, and are in full force and effect as of the
date of such certificate;
(f) multiple counterparts, as requested by the Administrative Agent, of the
following Security Instruments creating, evidencing, perfecting, and otherwise
establishing Liens in favor of the Administrative Agent for the benefit of the
Secured Parties in and to the Collateral which must be furnished on or before
the Closing Date.
 
(i) the Security Agreement by each Borrower and each Guarantor, together with
appropriate UCC-1 financing statements for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create and perfect a first priority security interest in the Collateral
described in the Security Agreement; and
 
(ii) the Pledge Agreement by each Borrower and each Subsidiary (other than an
Excluded Foreign Subsidiary) owning Capital Stock of a Material Subsidiary
(other than Swift LLC); and together with appropriate membership interest
certificates, if any, and transfer powers executed in blank, UCC-1 financing
statements for filing with the appropriate authorities and any other documents,
agreements, or instruments necessary to create and perfect a first priority
security interest in 100% of the Capital Stock of each Material Subsidiary
(other than Swift LLC) which is a Domestic Subsidiary and 65% of the Capital
Stock of each Material Subsidiary which is a first tier Foreign Subsidiary;
 
(g) certificates dated as of a recent date from the appropriate Governmental
Authority evidencing the existence or qualification and good standing of each
Borrower and each Guarantor in such Borrower's or Guarantor's jurisdiction or
formation;
 
(h) opinion of Baker and Hostetler LLP, counsel to the Borrowers and the
Guarantors in Texas, in form and substance satisfactory to the Administrative
Agent;
 
(i) certificates of insurance naming the Administrative Agent as loss payee and
additional insured and evidencing insurance which meets the requirements of this
Agreement and the other Loan Documents;
 

 
43

--------------------------------------------------------------------------------

 
 
(j) evidence satisfactory to the Administrative Agent that all governmental and
third party approvals necessary in connection with the continuing operations of
the Borrowers and their Subsidiaries and the transactions contemplated hereby
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the financing contemplated hereby;
 
(k) results of a recent lien search in each jurisdiction requested by the
Administrative Agent, and such search shall reveal no Liens on any of the assets
of the Borrowers or their Subsidiaries except for Permitted Liens or Liens
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent; and
 
(l) such other agreements, documents, instruments, opinions, certificates,
waivers, consents, and evidence as the Administrative Agent or any Lender may
reasonably request.
 
3.2 Conditions Precedent to Each Loan.  The obligations of the Lenders to make
each Loan are subject to the satisfaction of the following additional conditions
precedent:
 
(a) a Borrower shall have delivered to the Administrative Agent a Borrowing
Request at least the requisite time prior to the requested date for the relevant
Loan; and each statement or certification made in such Borrowing Request shall
be true and correct in all material respects on the requested date for such
Loan;
 
(b) no Default or Event of Default shall exist or will occur as a result of the
making of the requested Loan;
 
(c) if requested by the Administrative Agent or any Lender, the Borrowers shall
have delivered evidence satisfactory to the Administrative Agent or such Lender
substantiating any of the matters contained in this Agreement which are
necessary to enable both Borrowers to qualify for such Loan;
 
(d) the Administrative Agent shall have received, reviewed, and approved such
additional documents and items as described in Section 3.1 as may be requested
by the Administrative Agent with respect to such Loan;
 
(e) no Material Adverse Effect shall have occurred;
 
(f) each of the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
"Material Adverse Effect" or otherwise as to "materiality", such representation
and warranty is true and correct in all respects) and shall be deemed to be
repeated by the Borrowers as if made on the requested date for such Loan;
 
(g) neither the consummation of the transactions contemplated hereby nor the
making of such Loan shall contravene, violate, or conflict with any Requirement
of Law;
 
 

 
44

--------------------------------------------------------------------------------

 

(h) the Administrative Agent and each Lender shall have received the payment of
all fees payable by the Borrowers hereunder and the Administrative Agent shall
have received reimbursement from the Borrowers, or special legal counsel for the
Administrative Agent shall have received payment from the Borrowers, for all
reasonable fees and expenses of counsel to the Administrative Agent for which
the Borrowers are responsible pursuant to applicable provisions of this
Agreement and for which invoices have been presented as of or prior to the date
of the relevant Loan; and
 
(i) all matters incident to the consummation of the transactions hereby
contemplated shall be satisfactory to the Administrative Agent and each Lender.
 
3.3 Conditions Precedent to Issuance of Letters of Credit.  The obligation of
the Issuing Bank to issue, renew, or extend any Letter of Credit is subject to
the satisfaction of the following additional conditions precedent:
 
(a) a Borrower shall have delivered to the Issuing Bank a written (or oral,
confirmed promptly in writing) request for the issuance, renewal, or extension
of a Letter of Credit at least three Business Days prior to the requested
issuance, renewal, or extension date and a Letter of Credit Application at least
one Business Day prior to the requested issuance date; and each statement or
certification made in such Letter of Credit Application shall be true and
correct in all material respects (provided that to the extent any statement or
certification is qualified as to "Material Adverse Effect" or otherwise as to
"materiality", such statement or certification is true and correct in all
respects) on the requested date for the issuance of such Letter of Credit;
 
(b) no Default or Event of Default shall exist or will occur as a result of the
issuance, renewal, or extension of such Letter of Credit;
 
(c) the terms, provisions, and beneficiary of the Letter of Credit or such
renewal or extension shall be satisfactory to the Issuing Bank in its sole
discretion; and
 
(d) all of the requirements of Section 3.2 have been met.
 
ARTICLE 4                      
 


 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Issuing Bank and the Lenders to enter
into this Agreement and to extend credit to the Borrowers, each Borrower jointly
and severally represents and warrants to the Administrative Agent, the Issuing
Bnak and each Lender (which representations and warranties shall survive the
delivery of the Loan Documents) that:
 
4.1 Existence of Borrower and Subsidiaries.  Each Borrower and each Subsidiary
is a corporation, limited partnership, or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the state of its formation and is authorized to do business and in good
standing as a foreign corporation, limited partnership or limited liability
company in every jurisdiction in which it owns or leases real property or in
which the nature of its business requires it to be so qualified, except where
the failure to so

 
 
45

--------------------------------------------------------------------------------

 
 
qualify, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
4.2 [Reserved].
 
4.3 Due Authorization.  The execution and delivery by each Borrower of this
Agreement and the borrowings hereunder; the execution and delivery by each
Borrower of the Loan Documents; the repayment by the Borrowers of the
Indebtedness evidenced by the Loan Documents and interest and fees, if any,
provided in the Loan Documents are within the power of each Borrower; have been
duly authorized by all necessary corporate, limited liability company,
shareholder or member action; and do not and will not (a) require the consent of
any Governmental Authority, (b) contravene or conflict with any Requirement of
Law or the articles or certificate of incorporation, certificate of formation,
bylaws, limited liability company agreement, or other organizational or
governing documents of any Borrower, (c) contravene or conflict with any
indenture, instrument or other agreement to which any Borrower is a party or by
which the Property of any Borrower is bound or encumbered, or (d) result in or
require the creation or imposition of any Lien upon any of the Properties of any
Borrower other than as contemplated in the Loan Documents.
 
4.4 Valid and Binding Obligations of Borrower.  This Agreement and the other
Loan Documents, when duly executed and delivered, will be legal, valid and
binding obligations of each Borrower, enforceable in accordance with their
respective terms, subject to any applicable bankruptcy, insolvency or other laws
of general application affecting creditors' rights and judicial decisions
interpreting any of the foregoing.
 
4.5 Security Instruments.  The provisions of each Security Instrument are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid, and enforceable Lien in all right, title, and
interest of each Borrower and each Subsidiary party thereto in the Collateral
described therein, which Liens, assuming the accomplishment of recording and
filing in accordance with applicable laws prior to the intervention of rights of
other Persons, shall constitute fully perfected first-priority Liens on all
right, title, and interest of each Borrower and each such Subsidiary in the
Collateral described therein subject to the Permitted Liens.
 
4.6 Scope and Accuracy of Financial Statements.  The Financial Statements of
Swift Co and its Subsidiaries fiscal year ending December 31, 2009 and the
fiscal quarters ending March 31, 2010 and June 30, 2010 provided to the Lenders
have been prepared in accordance with GAAP consistently applied and fairly
reflect the financial condition and the results of the operations of the
Borrower, and its Subsidiaries in all material respects as of the dates and for
the periods stated therein.  No event or circumstance has occurred since
December 31, 2009, that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
4.7 Liabilities, Litigation and Restrictions.  Except for the liabilities shown
in the Financial Statements referred to in Section 4.6, no Borrower or its
Subsidiaries has any liabilities, direct or contingent, which may reasonably be
expected to result in a Material Adverse Effect.  Except as set forth on Exhibit
VI under the heading "Litigation", no litigation or

 
46

--------------------------------------------------------------------------------

 

other action of any nature affecting any Borrower or its Subsidiaries is pending
before any Governmental Authority or, to the knowledge of the Borrowers,
threatened against or affecting any Borrower or its Subsidiaries, which might
reasonably be expected to result in a Material Adverse Effect.  To the knowledge
of the Borrowers, no unusual or unduly burdensome restriction, restraint or
hazard exists by contract, law, governmental regulation or otherwise relative to
the business or material Properties of any Borrower or its Subsidiaries other
than such as relate generally to Persons engaged in the business activities
similar to those conducted by such Borrower or such Subsidiary, as the case may
be.
 
4.8 Title to Properties.  Each Borrower and its Subsidiaries has good and
indefeasible title to all of its material (individually or in the aggregate)
Properties, free and clear of all Liens other than Permitted Liens.
 
4.9 Compliance with Federal Reserve Regulations.  No Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations G, U or X of the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any extension of credit under this
Agreement will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.  No transaction contemplated by the Loan Documents is in violation of any
regulations promulgated by the Board of Governors of the Federal Reserve System,
including Regulations G, T, U or X.
 
4.10 Authorizations and Consents.  No authorization, consent, approval,
exemption, franchise, permit or license of, or filing with, any Governmental
Authority or other Person is required to authorize, or is otherwise required in
connection with, the valid execution and delivery by the Borrowers of this
Agreement and the other Loan Documents or the repayment and performance by the
Borrowers of the Obligations.
 
4.11 Compliance with Laws, Rules, Regulations and Orders.  To the knowledge of
each Borrower, neither the business nor any of the activities of any of the
Borrowers or their Subsidiaries, as presently conducted, violates any
Requirement of Law the result of which violation could reasonably be expected to
result in a Material Adverse Effect.  Each of the Borrowers and their
Subsidiaries possesses all licenses, approvals, registrations, permits and other
authorizations necessary to enable it to carry on its business in all material
respects as now conducted; all such licenses, approvals, registrations, permits
and other authorizations are in full force and effect; and the Borrowers have no
reason to believe that they or any Subsidiary will be unable to obtain the
renewal of any such licenses, approvals, registrations, permits and other
authorizations.
 
4.12 Proper Filing of Tax Returns and Payment of Taxes Due.  Each Borrower and
each of its Subsidiaries has duly and properly filed all United States income
tax returns and all other tax returns which are required to be filed and has
paid all taxes due, except such taxes, if any, as are being contested in good
faith and as to which adequate reserves in accordance with GAAP have been
made.  The charges and reserves on the books of each Borrower and each of its
Subsidiaries with respect to taxes and other governmental charges are adequate.
 

 
47

--------------------------------------------------------------------------------

 
 
4.13 ERISA Compliance.  Each Borrower and each of its Subsidiaries is in
compliance in all material respects with the applicable provisions of ERISA.  No
"reportable event", as such term is defined in Section 4043 of ERISA, has
occurred with respect to any Plan.  No Borrower or any of its Subsidiaries has
incurred or expects to incur any material liability to the PBGC or any
Plan.  With respect to each Plan, the total value of the accrued benefits (both
vested and nonvested) does not materially exceed the value of the assets of such
Plan, both valued as of the end of the Plan year immediately prior to the date
of this Agreement.  No Borrower or any of its Subsidiaries currently contributes
to, or has an obligation to contribute to, or has at any time contributed to, or
had an obligation to contribute to, any Multi-employer Plan.
 
4.14 Take-or-Pay; Gas Imbalances.  Except as set forth on Exhibit VI under the
heading "Take-or-Pay", no Borrower or any of its Subsidiaries is obligated in
any material respect by virtue of any prepayment made under any contract
containing a "take-or-pay" or "prepayment" provision or under any similar
agreement to deliver hydrocarbons produced from or allocated to any of its Oil
and Gas Properties at some future date without receiving full payment therefor
at the time of delivery.  Except as set forth on Exhibit VI under the heading
"Gas Imbalances", no Borrower or any of its Subsidiaries has produced gas, in
any material amount, subject to balancing rights of third parties or subject to
balancing duties under governmental requirements, except as to such matters for
which such Borrower or the relevant Subsidiary has established monetary reserves
adequate in amount to satisfy such obligations and has segregated such reserves
from other accounts.
 
4.15 Refunds.  No orders of, proceedings pending before, or other requirements
of, the Federal Energy Regulatory Commission, the Texas Railroad Commission, the
Oklahoma Corporation Commission, the Louisiana Conservation Commission, or any
other Governmental Authority exist which could result in any Borrower or any of
its Subsidiaries being required to refund any material portion of the proceeds
received or to be received from the sale of hydrocarbons constituting part of
its Oil and Gas Properties.
 
4.16 Casualties or Taking of Property.  Except as set forth on Exhibit VI under
the heading "Casualties", since December 31, 2009, neither the business nor any
Property of any Borrower or any of its Subsidiaries has been materially
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition of taking of Property or cancellation of contracts, permits or
concessions by any Governmental Authority, riot, activities of armed forces or
acts of God.
 
4.17 Locations of Business and Offices.  The principal place of business and
chief executive office of the Borrowers is located at the address for the
Borrowers set forth in Section 9.4 or at such other location as the Borrowers
may have, with prior written notice, advised the Administrative Agent.
 
4.18 Environmental Compliance.  Except as set forth on Exhibit VI under the
heading "Environmental Compliance",
 
(a) no Property of any Borrower or any of its Subsidiaries is currently on, or,
to the best knowledge of the Borrowers after due inquiry made in accordance with
good commercial practices, has ever been on, any federal or state list of
Superfund Sites;
 
(b) except in compliance with all applicable Requirements of Law, no Hazardous
Substances have been generated, transported and/or disposed of by any Borrower
or any of its Subsidiaries at a site which was, at the time of such generation,
transportation and/or disposal, or has since become, a Superfund Site;
 

 
48

--------------------------------------------------------------------------------

 
 
(c) no Release of Hazardous Substances by any Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrowers after due inquiry made
in accordance with good commercial practices, from, affecting or related to any
Property of any Borrower or any of its Subsidiaries has occurred which could
reasonably result in the imposition of liability in excess of $50,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage); and
 
(d) no Environmental Complaint has been received by the any Borrower or any of
its Subsidiaries which seeks to impose liability in excess of $50,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage).
 
4.19 Investment Company Act Compliance.  No Borrower is an "investment company"
or a company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended.
 
4.20 [Reserved].
 
4.21 No Material Misstatements.  No information, exhibit or report prepared by
or at the direction or with the supervision of the Borrower and furnished to any
Lender or the Administrative Agent in connection with the negotiation and
preparation of this Agreement or any Loan Document contains any material
misstatements of fact or omits to state a material fact necessary to make the
statements contained therein not misleading as of the date made or deemed made.
 
4.22 Subsidiaries.  As of the date hereof, except as set forth on Exhibit VII,
no Borrower has any Subsidiaries and no Borrower or any of its Subsidiaries is a
partner or participant in any partnership or joint venture.  The percentage
ownership by the Borrower of outstanding Capital Stock of each Subsidiary is as
set forth on Exhibit VII.
 
4.23 Defaults.  No Borrower or any of its Subsidiaries is in default, nor has
any event or circumstance occurred which, but for the passage of time or the
giving of notice, or both, would constitute a default, under any loan or credit
agreement, indenture, mortgage, deed of trust, security agreement or other
instrument or agreement evidencing or pertaining to any Indebtedness of such
Borrower or such Subsidiary, as the case may be, or under any other material
agreement or instrument to which such Borrower or such Subsidiary is a party or
by which any of them or the Property of any of them is bound, including
agreements and instruments relating to the Oil and Gas Properties.  No Default
or Event of Default exists.
 
4.24 Maintenance of Properties.  Each Borrower and each of its Subsidiaries has
maintained its Properties in good and workable condition, ordinary wear and tear
excepted, and in compliance in all material respects with all applicable
Requirements of Law.
 

 
49

--------------------------------------------------------------------------------

 
 
4.25 Solvency.  Each Borrower and each Subsidiary is, and after giving effect to
the incurrence of all Obligations will be and will continue to be, Solvent.
 
ARTICLE 5                      
 


 
AFFIRMATIVE COVENANTS
 
So long as any Obligation remains outstanding or unpaid, any Letter of Credit
remains outstanding and not Cash Collateralized or any Facility Amount exists,
each Borrower shall:
 
5.1 Maintenance and Access to Records.  Keep, and cause each of its Subsidiaries
to keep, adequate records in accordance with GAAP, of all of its transactions so
that at any time, and from time to time, its financial condition may be readily
determined and, at the reasonable request of the Administrative Agent or any
Lender, make such records available for inspection and permit the Administrative
Agent or such Lender to make and take away copies thereof.
 
5.2 Quarterly Financial Statements.  Deliver to the Administrative Agent, on or
before the 45th day after the end of each of the first three fiscal quarters of
Swift Co, the unaudited consolidated and consolidating Financial Statements of
Swift Co and its Subsidiaries, as at the end of such period and from the
beginning of such fiscal year to the end of such period, as applicable, which
Financial Statements shall be certified by the chief financial officer of Swift
Co as having been prepared in accordance with GAAP, consistently applied, and as
a fair presentation of the condition of Swift Co and its Subsidiaries, subject
to changes resulting from normal year-end audit adjustments.
 
5.3 Annual Financial Statements.  Deliver to the Administrative Agent, as soon
as available but not later than the 90th day after the close of each fiscal year
of the Borrower, a copy of the annual audited consolidated and consolidating
Financial Statements of the Borrower and its Subsidiaries.
 
5.4 Compliance Certificates.  Concurrently with the furnishing of the Financial
Statements submitted pursuant to Sections 5.2 and 5.3, provide the
Administrative Agent a Compliance Certificate; and concurrently with the
furnishing of the Financial Statements submitted pursuant to Section 5.3 if
requested by any Lender, provide each Lender a certificate in customary form
from the independent certified public accountants for the Borrower stating that
their audit has not disclosed the existence of any Default or Event of Default
or, if their audit has disclosed the existence of any Default or Event of
Default, specifying the nature, period of existence and status thereof.
 
5.5 Oil and Gas Reserve Reports.
 
(a) Deliver to the Administrative Agent each April 1 during the term of this
Agreement, engineering reports in usual and customary form and substance,
certified by any nationally- or regionally- recognized independent consulting
petroleum engineers acceptable to the Administrative Agent as fairly and
accurately setting forth (i) the proven and producing, shut in, behind pipe and
undeveloped oil and gas reserves (separately classified as such) attributable

 
50

--------------------------------------------------------------------------------

 

to the Oil and Gas Properties of each Borrower and its Subsidiaries as of
January 1 of the year for which such reserve reports are furnished, (ii) the
aggregate present value of the future net income with respect to such
Properties, discounted at a stated per annum discount rate of proven and
producing reserves, (iii) projections of the annual rate of production, gross
income and net income with respect to such proven and producing reserves, and
(iv) information with respect to the "take or pay," "prepayment" and gas
balancing liabilities of each Borrower and its Subsidiaries.
 
(b) Deliver to the Administrative Agent no later than October 1 of each year
during the term of this Agreement, engineering reports in form and substance
satisfactory to the Administrative Agent prepared by or under the supervision of
the chief petroleum engineer of the Borrower evaluating the Oil and Gas
Properties of each Borrower and its Subsidiaries as of July 1 of the year for
which such reserve reports and furnished and updating information provided in
the reports pursuant to Section 5.5(a).
 
(c) In connection with any unscheduled redetermination of the Borrowing Base
pursuant to Section 2.11, promptly deliver to the Administrative Agent
engineering reports in form and substance satisfactory to the Administrative
Agent prepared by or under the supervision of the chief petroleum engineer of
the Borrower evaluating the Oil and Gas Properties of each Borrower and its
Subsidiaries as of a date reasonably requested by the Administrative Agent and
updating information provided in the reports pursuant to Section 5.5(a).
 
(d) All of the reports provided pursuant to this Section shall be submitted to
the Administrative Agent together with additional data concerning pricing,
quantities of production from the Oil and Gas Properties of each Borrower and
its Subsidiaries, purchasers of production and such other information and
engineering and geological data with respect thereto as the Administrative Agent
may reasonably request and shall set forth the interests of the Borrowers and
their Subsidiaries in all such Oil and Gas Properties and separately designate
such Properties by field.
 
(e) With the delivery of each Reserve Report pursuant to Section 5.5(a), the
Borrowers shall provide to the Administrative Agent a certificate in
substantially the form of Exhibit X attached hereto.
 
5.6 SEC and Other Reports.  Deliver to the Administrative Agent, within five
days after any material report (other than financial statements) or other
communication is sent by any Borrower or any of its Subsidiaries to its
stockholders or partners or is filed by any Borrower or any of its Subsidiaries
with the SEC, copies of such report or communication.
 
Documents required to be delivered pursuant to Section 5.2, Section 5.3 and
Section 5.6 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers'
website on the Internet; or (ii) on which such documents are posted on the
Borrowers' behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative

 
51

--------------------------------------------------------------------------------

 

Agent); provided that: (i) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to a
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders (each, a "Public Lender") may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked "PUBLIC" are permitted to be made available through a portion of the
Platform designated "Public Side Information;" and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked "PUBLIC" as being suitable only for posting on a portion of the Platform
that is not designated "Public Side Information."
 
5.7 Notices.  Deliver to Administrative Agent, promptly upon any officer of any
Borrower having knowledge of the occurrence of any of the following events or
circumstances, a written statement with respect thereto, signed by the chief
financial officer of the Borrowers, or other authorized representative of the
Borrowers designated from time to time pursuant to written designation by the
Borrowers delivered to the Administrative Agent, advising the Lenders of the
occurrence of such event or circumstance and the steps, if any, being taken by
the Borrowers with respect thereto:
 
(a) any Default or Event of Default;
 
(b) any default or event of default under any contractual obligation of any
Borrower, or any litigation, investigation or proceeding between any Borrower or
any of its Subsidiaries and any Governmental Authority which, in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
 

 
52

--------------------------------------------------------------------------------

 

(c) any litigation or proceeding involving any Borrower or any of its
Subsidiaries as a defendant or in which any Property of any of any Borrower or
any of its Subsidiaries is subject to a claim and in which the amount involved
is $5,000,000 or more and which is not covered by insurance or in which
injunctive or similar relief is sought;
 
(d) the receipt by any Borrower or any of its Subsidiaries of any Environmental
Complaint or any formal request from any Governmental Authority or other Person
for information (other than requirements for compliance reports) regarding any
Release of Hazardous Substances by any Borrower or any of its Subsidiaries or
from, affecting or related to any Property of any Borrower or any of its
Subsidiaries or adjacent to any Property of any Borrower or any of its
Subsidiaries;
 
(e) any actual, proposed or threatened testing or other investigation by any
Governmental Authority or other Person concerning the environmental condition
of, or relating to, any Property of any Borrower or any of its Subsidiaries or
adjacent to any Property of any Borrower or any of its Subsidiaries following
any allegation of a violation of any Requirement of Law;
 
(f) any Release of Hazardous Substances by any Borrower or any of its
Subsidiaries or from, affecting or related to any Property of any Borrower or
any of its Subsidiaries or adjacent to any Property of any Borrower or any of
its Subsidiaries;
 
               (g) the violation of any Environmental Law or the revocation,
suspension or forfeiture of or failure to renew, any permit, license,
registration, approval or authorization which could reasonably be expected to
have a Material Adverse Effect;
 
(h) the institution by the Borrower or any of its Affiliates of any
Multi-employer Plan or the withdrawal or partial withdrawal by the Borrower or
any of its Affiliates from any Multi-employer Plan; and
 
(i) any other event or condition which could reasonably be expected to have a
Material Adverse Effect.
 
5.8 Letters in Lieu of Transfer Orders; Division Orders.  Promptly upon request
by the Administrative Agent at any time and from time to time, execute such
letters in lieu of transfer orders, in addition to the letters signed by the
Borrowers and delivered to the Administrative Agent in satisfaction of the
covenant set forth in Section 5.27(b), and/or division and/or transfer orders as
are necessary or appropriate to transfer and deliver to the Administrative Agent
proceeds from or attributable to any Mortgaged Property.  The above shall only
be used if there is a Default or Event of Default.
 
5.9 Additional Information.  Furnish to the Administrative Agent, promptly upon
the request of the Administrative Agent, such additional financial or other
information concerning the assets, liabilities, operations and transactions of
any Borrower or any of its Subsidiaries as the Administrative Agent or any
Lender may from time to time reasonably request; and promptly notify the
Administrative Agent each time that a change in the Loan Balance, L/C Exposure,
or Borrowing Base would result in a change in the Applicable Margin.
 

 
53

--------------------------------------------------------------------------------

 
 
5.10 Payment of Assessments and Charges.  Pay, and cause each of its
Subsidiaries to pay, all taxes, assessments, governmental charges, claims for
labor, supplies, rent and other obligations which, if unpaid, might become a
Lien against any of its Property, except any of the foregoing being contested in
good faith and as to which adequate reserves in accordance with GAAP have been
established or unless failure to pay would not have a Material Adverse Effect.
 
5.11 Compliance with Laws.  Comply, and cause each of its Subsidiaries to
comply, with all Requirements of Law, including (a) the Natural Gas Policy Act
of 1978, as amended, (b) Environmental Laws, and (c) all permits, licenses,
registrations, approvals and authorizations (i) related to any natural or
environmental resource or media located on, above, within, in the vicinity of,
related to or affected by any of its Property, (ii) required for the performance
or conduct of its operations, or (iii) applicable to the use, generation,
handling, storage, treatment, transport or disposal of Hazardous Substances; and
cause all of its employees, agents, contractors, subcontractors and future
lessees (pursuant to appropriate lease provisions), while such Persons are
acting within the scope of their relationship with such Borrower or such
Subsidiary, as the case may be, to comply with all applicable Requirements of
Law as may be necessary or appropriate to enable such Borrower or such
Subsidiary, as the case may be, to so comply.
 
5.12  ERISA Information and Compliance.  Furnish to each Lender upon request,
copies of each annual and other report with respect to each Plan or any trust
created thereunder filed with the United States Secretary of Labor or the PBGC;
fund, and cause each of its Subsidiaries to fund, all current service pension
liabilities as they are incurred under the provisions of all Plans and
Multi-employer Plans; and comply, and cause each of its Subsidiaries to comply,
with all applicable provisions of ERISA.
 
5.13 [Reserved].
 
5.14 Further Assurances.  Promptly cure any defects, errors, or omissions in the
execution and delivery of any of the Loan Documents and all agreements
contemplated thereby, and upon notice, promptly execute and deliver to the
Administrative Agent all such other assurances and instruments as shall, in the
opinion of the Administrative Agent, be necessary to fulfill the terms of the
Loan Documents.
 
5.15 [Reserved].
 
5.16 [Reserved].
 
5.17 Maintenance of Existence and Good Standing.  Maintain, and cause each of
its Subsidiaries to maintain, its corporate, limited liability company or
partnership existence, as the case may be; and maintain, and cause each of its
Subsidiaries to maintain, its qualification and good standing in all
jurisdictions wherein the Property now owned or hereafter acquired or the
business now or hereafter conducted necessitates same except where the failure
to so maintain such qualification and good standing would not have a Material
Adverse Effect.
 
5.18 Maintenance of Tangible Property.  Maintain, and cause each of its
Subsidiaries to maintain, all of its material tangible Property in good repair
and condition and

 
 
54

--------------------------------------------------------------------------------

 
 
make all necessary replacements thereof and operate such Property in a good and
workmanlike manner.
 
5.19 Maintenance of Insurance.  Maintain, or cause to be maintained, with
financially sound and reputable insurance companies, insurance with respect to
the properties and business of each Borrower and each of its Subsidiaries
against such liabilities, casualties, risks and contingencies and in at least
such amounts as is customary in the industry (including reasonable and customary
self-insurance to the extent reasonable and prudent operators of oil and gas
properties similar to the Borrowers self-insure for such risks) and providing
for not less than 30 days' prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance; and furnish to the
Administrative Agent, at the request of any Lender, certificates evidencing such
insurance.
 
5.20 Inspection of Tangible Property.  Permit any authorized representative of
any Lender or the Administrative Agent, at the sole risk of such party and such
authorized representatives, to visit and inspect any tangible Property of any
Borrower or any of its Subsidiaries.
 
5.21 Payment of Notes and Performance of Obligations.  Pay and perform all
Obligations in accordance with the terms of the Loan Documents.
 
5.22 Operation of Oil and Gas Properties.  Develop, maintain and operate, and
cause each of its Subsidiaries to develop, maintain and operate, its Oil and Gas
Properties in a prudent and workmanlike manner in accordance with industry
standards.
 
5.23 Performance of Designated Contracts.  Perform and observe, and cause each
of its Subsidiaries to perform and observe, in all material respects all of its
obligations under all material agreements and contracts of such Person.
 
5.24 Title Opinions; Title Defects.  Without limitation of Section 5.27(d),
promptly upon the request of the Administrative Agent from time to time, furnish
to the Administrative Agent title opinions, in form and substance and by counsel
satisfactory to the Administrative Agent, or other confirmation of title
acceptable to the Administrative Agent, covering Oil and Gas Properties
constituting at least 75% of the value of the Oil and Gas Properties used in
determining the Borrowing Base for properties situated in the United States and
promptly, but in any event within 60 days after notice by the Administrative
Agent of any defect, material in the opinion of the Administrative Agent in
value, in the title of any Borrower or any Guarantor to any of its Oil and Gas
Properties, clear such title defects, and, in the event any such title defects
are not cured in a timely manner, pay all related costs and fees incurred by the
Administrative Agent to do so.
5.25 Level of Mortgage Coverage.  In connection with each recalculation of the
Borrowing Base, review the most recently delivered certificate pursuant to
Section 5.5(e) and the list of current Mortgaged Properties to ascertain whether
the Mortgaged Properties represent at least 75% of the value of the Oil and Gas
Properties used in determining the Borrowing Base for properties situated in the
United States.  In the event that the Mortgaged Properties do not represent at
least 75% of such value, then the Borrowers shall, and shall cause their
Subsidiaries
 

 
55

--------------------------------------------------------------------------------

 

to, grant, within thirty (30) days after delivery of such Reserve Report, to the
Administrative Agent as security for the Obligations a first-priority Lien
interest on additional Oil and Gas Properties not already subject to a Lien of
the Mortgages such that after giving effect thereto, the Mortgaged Properties
will represent at least 75% of such value.  All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.  In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor.

5.26 New Material Subsidiaries.
 
(a) With respect to any Material Subsidiary (other than Swift LLC or an Excluded
Foreign Subsidiary) which becomes a Material Subsidiary after the Closing Date,
promptly, but in any event within 30 days, (i) execute and deliver to the
Administrative Agent such amendments to the Pledge Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such Material Subsidiary that is owned
by any Borrower or any Subsidiary, (ii) deliver to the Administrative Agent any
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Borrower or Subsidiary, and take such other action as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent's security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(b) With respect to any Excluded Foreign Subsidiary directly owned by the
Borrower or a Subsidiary (other than an Excluded Foreign Subsidiary) that
becomes a Material Subsidiary after the Closing Date, promptly, but in any event
within 30 days, (i) execute and deliver to the Administrative Agent such
amendments to the Pledge Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such Material Subsidiary that is owned by any Borrower or such
Subsidiary (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such Material Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent any certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Borrower or
Subsidiary, and take such other action as may be necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Administrative Agent's
security interest therein, and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
 
5.27 Post Closing Requirements.
 
(a) Not later than 30 days after the Closing Date (or a later date reasonably
acceptable to the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent

 
 
56

--------------------------------------------------------------------------------

 


Mortgages (or amendments and supplements to existing Mortgages in form and
substance satisfactory to the Administrative Agent) from the Borrowers and the
Guarantors covering at least 75% of the value of the Oil and Gas Properties used
in determining the Borrowing Base for properties situated in the United States
and all improvements, personal property, and fixtures related thereto; together
with appropriate UCC-1 financing statements for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create and perfect a first priority security interest in the Mortgaged
Properties.
 
(b) Not later than 30 days after the Closing Date (or a later date reasonably
acceptable to the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent undated letters, in form and substance satisfactory to the
Administrative Agent, from each Borrower and each Guarantor to each purchaser of
production and disburser of the proceeds of production from or attributable to
the Mortgaged Properties, together with additional letters with the addressees
left blank, authorizing and directing the addressees to make future payments
attributable to production from the Mortgaged Properties directly to the
Administrative Agent which letters shall only be used by the Administrative
Agent if there is a Default or Event of Default.
 
(c) Not later than 30 days after the Closing Date (or a later date reasonably
acceptable to the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent opinions of (i) Baker and Hostetler LLP, counsel to the
Borrowers and the Guarantors in Texas and Louisiana and (ii) counsel to the
Borrowers and Guarantors in any other jurisdiction where Mortgages referred to
in Section 5.27(c) are recorded, each in form and substance satisfactory to the
Administrative Agent.
 
(d) Not later than 30 days after the Closing Date (or a later date reasonably
acceptable to the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent title opinions, in form and substance and by counsel
satisfactory to the Administrative Agent, or other confirmation of title
acceptable to the Administrative Agent, covering Oil and Gas Properties
constituting at least 75% of the value of the Oil and Gas Properties used in
determining the Borrowing Base for properties situated in the United States.
 
ARTICLE 6                      
 


 
NEGATIVE COVENANTS
 
So long as any Obligation remains outstanding, any Letter of Credit remains
outstanding and not Cash Collateralized or any Facility Amount exists, neither
Borrower will:
 
6.1 Indebtedness; Contingent Obligations.  Create, incur, assume or permit to
exist any Indebtedness or Contingent Obligations, or permit any of its
Subsidiaries to do so; provided, however, the foregoing restrictions shall not
apply to:
 
(a) the Obligations other than Hedging Obligations;
 
(b) unsecured accounts payable incurred in the ordinary course of business,
which are not unpaid in excess of 90 days beyond invoice date or are being
processed

 
57

--------------------------------------------------------------------------------

 

for payment in the ordinary course of business or contested in good faith and as
to which such reserve as is required by GAAP has been made;
 
(c) performance guarantees and performance surety or other bonds provided in the
ordinary course of business;
 
(d) operating leases (including any lease that was treated as an operating lease
under GAAP at the time it was entered into that later becomes a capital lease as
a result of a change in GAAP during the life of such lease, including any
renewals) entered into in the ordinary course of business or endorsements of
instruments for collection in the ordinary course of business;
 
(e) purchase-money Indebtedness only incurred in connection with the acquisition
of equipment in an aggregate principal amount not exceeding $15,000,000 at any
time outstanding;
 
(f) New Unsecured/Subordinated Debt;
 
(g) the Existing Senior Notes;
 
(h) obligations with respect to Hedging Agreements entered into with any Swap
Counterparty or any other counterparty that has a long-term unsecured senior
debt rating of at least A- by S&P or A3 by Moody's; provided that (i) in the
case of crude oil Hedging Agreements, such Hedging Agreements protect against
actual exposure to volatility in crude oil prices and (A) the aggregate of the
notional and contracted amounts of such Hedging Agreements in any form other
than put options do not cover at any time a volume of crude oil exceeding 80% of
the projected production of crude oil from the proved producing reserves as
reflected on the Reserve Report most recently provided to the Administrative
Agent, and (B) the aggregate of the notional and contracted amounts of such
Hedging Agreements do not cover at any time a volume of crude oil exceeding 100%
of the projected production of crude oil from the proved producing reserves as
reflected on the Reserve Report most recently provided to the Administrative
Agent and (ii) in the case of natural gas Hedging Agreements, such Hedging
Agreements protect against actual exposure to volatility in natural prices and
(A) the aggregate of the notional and contracted amounts of such Hedging
Agreements in any form other than put options do not cover at any time a volume
of natural gas exceeding 80% of the projected production of natural gas from the
proved producing reserves as reflected on the Reserve Report most recently
provided to the Administrative Agent, and (B) the aggregate of the notional and
contracted amounts of such Hedging Agreements do not cover at any time a volume
of natural gas exceeding 100% of the projected production of natural gas from
the proved producing reserves as reflected on the Reserve Report most recently
provided to the Administrative Agent;
(i) other unsecured Indebtedness not exceeding $15,000,000 in the aggregate at
any time outstanding for the Borrower and its Subsidiaries; and
 
(j) the Permitted Refinancing Debt.
 
6.2 [Reserved].
 
 

 
58

--------------------------------------------------------------------------------

 

6.3 Mortgages or Pledges of Assets.  Create, incur, assume or permit to exist,
any Lien on any of its Properties, or permit any of its Subsidiaries to do so;
provided, however, the foregoing restriction in this Section shall not apply to
Permitted Liens.
 
6.4 Sales of Properties; Leasebacks.  Sell, transfer or otherwise dispose of, in
one or any series of transactions, any of its Property, or enter into any
arrangement to do so, or enter into any arrangement to sell or transfer any
Property and thereafter rent or lease as lessee such Property or other Property
intended for the same use or purpose of the Property sold or transferred, or
permit any of its Subsidiaries to do any of the foregoing in this Section;
provided, however, the foregoing restrictions shall not apply to:
 
(a) the sale of hydrocarbons or inventory in the ordinary course of business at
prices at least substantially equivalent to the open market prices at the time
of sale for comparable hydrocarbons or inventory other than the sale of a
production payment and provided that no contract for the sale of hydrocarbons
shall obligate any Borrower or any of its Subsidiaries to deliver hydrocarbons
at some future date without receiving full payment therefor within 90 days of
delivery;
 
(b) the sale or other disposition of Property destroyed, lost, worn out, damaged
or having only salvage value or no longer used or useful in the business of the
Borrower;
 
(c) farmouts or similar agreements entered into in the ordinary course of
business;
 
(d) the sale or other disposition of notes receivable or accounts receivable
permitted by Section 6.11;
 
(e) the sale or other disposition of Oil and Gas Properties included in the
calculation of the Borrowing Base not exceeding of 5% of the Borrowing Base in
the aggregate between each scheduled Borrowing Base determination pursuant to
Section 2.11; and
 
(f) if no Default or Event of Default has occurred and is continuing, the sale
or other disposition of Oil and Gas Properties not included in the calculation
of the Borrowing Base.
 
6.5 Dividends and Distributions.   Declare, pay or make, or permit any of its
Subsidiaries to declare, pay or make, whether in cash or other Property, any
dividend or distribution on any share of any class of its Capital Stock; or
purchase, redeem or otherwise acquire, directly or indirectly, for value or set
apart in any way for redemption, retirement or other acquisition, directly or
indirectly, any of its stock now or hereafter outstanding; return any capital to
its stockholders; or make any distribution (whether by reduction of capital or
otherwise) of its assets to its stockholders (collectively, "Restricted
Payments"), other than:
 
(a) cash dividends by Swift Co to its stockholders not exceeding $15,000,000 in
any fiscal year, provided that both before and after giving effect to any such
distribution there shall exist no Default or Event of Default;
 

 
59

--------------------------------------------------------------------------------

 

(b) dividends paid in common Capital Stock;
 
(c) Restricted Payments by any Subsidiary of Swift Co that is a Borrower or
Guarantor to any Borrower or Guarantor and by any other Subsidiary of Swift Co
to any wholly owned Subsidiary of Swift Co;
 
(d) Swift Co may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans or agreements for directors, officers
and employees of the Borrowers and their Subsidiaries, in each case to the
extent such Restricted Payments are made in the ordinary course of business and
approved by Swift Co's board of directors; and
 
(e) acquisitions by Swift Co of its common Capital Stock after the Closing Date
(excluding Restricted Payments made pursuant to Section 6.5(d)) having a fair
market value at the time of acquisition not to exceed $50,000,000 in the
aggregate; provided that, before and after giving effect to any such acquisition
(i) no Default or Event of Default has occurred and is continuing and (ii)
Liquidity is not less than 15% of the Commitment Amount then in effect.
 
6.6 Changes in Corporate Structure.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, or permit any Subsidiary to do any of the forgoing, except
that, if no Default or Event of Default exists or will occur as a result
thereof:
 
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation);
(b) any Subsidiary of the Borrower may dispose of any or all of its assets (i)
to the Borrower (upon voluntary liquidation or otherwise) or (ii) pursuant to a
disposition permitted by Section 6.4; and
 
(c) any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation.
 
6.7 [Reserved].
 
6.8 Investments.  Make any Investment in, or permit any of its Subsidiaries to
do so; provided, however, the foregoing shall not apply to:
 
(a) investments in United States government-issued securities with maturities of
no more than one year or certificates of deposit or repurchase agreements issued
by (i) any Lender or (ii) any bank or trust company organized under the laws of
the United States or any state thereof and having capital surplus and undivided
profits aggregating at least $250,000,000 and with maturities of no more than
one year;
 
(b) commercial paper rated at least P-1 by Moody's or A-1 by S&P and with
maturities of no more than nine months from the date of acquisition thereof;
 
 

 
60

--------------------------------------------------------------------------------

 

(c) short-term investments in the Eurodollar market through (i) any Lender, (ii)
any bank or trust company organized under the laws of the United States or any
state thereof and having capital surplus and undivided profits aggregating at
least $250,000,000, or (iii) any other Person acceptable to the Administrative
Agent;
 
(d) short-term interest bearing deposits with any Lender or any bank or trust
company organized under the laws of the United States or any state thereof and
having capital surplus and undivided profits aggregating at least $250,000,000;
 
(e) the purchase of Oil and Gas Properties or investments with respect to and
relating to the production of oil, gas and other liquid or gaseous hydrocarbons
from Oil and Gas Properties;
 
(f) advances or extensions of credit in the form of accounts receivable incurred
in the ordinary course of business and upon terms common in the industry for
such accounts receivable;
 
(g) loans, advances or extensions of credit to suppliers or contractors under
applicable contracts or agreements in connection with oil and gas development
activities of such Borrower or such Subsidiary;
 
(h) advances to employees of such Borrower or such Subsidiary in the ordinary
course of business not exceeding $1,000,000 in the aggregate at any time
outstanding;
 
(i) loans or advances to wholly owned Subsidiaries, excluding Swift Energy New
Zealand Limited and other Excluded Foreign Subsidiaries, for Oil and Gas related
investments in an amount not to exceed $5,000,000 in the aggregate unless such
Subsidiary is a Guarantor; and
(j) loans or advances to Swift Energy New Zealand Limited in connection with the
New Zealand Litigation in an amount not to exceed $15,000,000 in the aggregate.
 
6.9 Lines of Business; Subsidiaries.  Expand, on its own or through a
Subsidiary, into any line of business other than (a) those in which the Borrower
or such Subsidiary is engaged as of the date hereof and (b) other lines of
business related to the production of oil, gas and other hydrocarbons; or permit
any material change to be made in the character of its business as conducted as
of the date hereof.
 
6.10 ERISA Compliance.  Permit any Plan maintained by it or any Subsidiary to
(a) engage in any "prohibited transaction" as such term is defined in Section
4975 of the Internal Revenue Code of 1954, as amended, (b) incur any
"accumulated funding deficiency," as such term is defined in Section 302 of
ERISA, or (c) terminate in a manner which could result in the imposition of a
Lien on any Property of the Borrower pursuant to Section 4068 of ERISA; assume
an obligation to contribute to any Multi-employer Plan; or acquire any Person or
the assets of any Person which has now or has had at any time an obligation to
contribute to any Multi-employer Plan.
 

 
61

--------------------------------------------------------------------------------

 
 
6.11 Sale or Discount of Receivables.  Except to minimize losses on bona fide
debts previously contracted, discount or sell with recourse, or sell for less
than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable, or permit any of its Subsidiaries to do so.
 
6.12 Transactions With Affiliates.  Enter into, or permit any of its
Subsidiaries to enter into any transaction (including the sale, lease or
exchange of Property or the rendering of service), directly or indirectly, with
any of its Affiliates other than upon fair and reasonable terms no less
favorable than the Borrower could obtain in an arm's length transaction with a
Person which was not an Affiliate.
 
6.13 Current Ratio.  Permit the ratio of Current Assets (plus Available
Commitment) to Current Liabilities to be at any time less than 1.0 to 1.0.
 
6.14 Interest Coverage Ratio.  Permit the ratio of EBITDAX to Interest Expense
(calculated quarterly at the end of each fiscal quarter on a rolling four
quarter basis) to be less than 2.75 to 1.00.
 
6.15 [Reserved].
 
6.16 New Unsecured/Subordinated Debt and Existing Senior Notes.  Amend, extend
or modify any of the terms or provisions of any documents, notes or agreements
evidencing or governing the Existing Senior Notes, any Permitted Refinancing
Debt or any New Unsecured/Subordinated Debt or consent to any of the foregoing;
or at any time following the occurrence and during the continuance of any
Default or Event of Default, make any payment, whether in cash or other
Property, on or with respect to the Existing Senior Notes, any Permitted
Refinancing Debt or any New Unsecured/Subordinated Debt.  The Borrowers may not
redeem any part of the Existing Senior Notes, any Permitted Refinancing Debt or
any New Unsecured/Subordinated Debt without the consent of the Majority Lenders,
except the Existing Senior Notes may be redeemed or repurchased with proceeds of
any Permitted Refinancing Debt or any New Unsecured/Subordinated Debt.
 
6.17 Negative Pledges.  Enter into or permit to exist any agreement which
prohibits or restricts the granting, incurring, assuming, or permitting to exist
any Lien on any of its Properties or provides that any such occurrence shall
constitute a default or breach of such agreement other than (a) any restrictions
existing under the Loan Documents or (b) any agreements governing any purchase
money Liens otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).
 
6.18 [Reserved].
 
6.19 [Reserved].
 
6.20 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of any Borrower to (a) make dividends or distributions
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, any Borrower or any other Subsidiary, (b) make loans or
advances to, or other Investments in, any Borrower or any other Subsidiary or
(c)

 
62

--------------------------------------------------------------------------------

 

transfer any of its assets to any Borrower or any other Subsidiary, or permit
any Subsidiary to do any of the forgoing, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents and (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, to the extent otherwise permitted by Section 6.4.
 
ARTICLE 7                      
 


 
EVENTS OF DEFAULT
 
7.1 Enumeration of Events of Default.  Any of the following events shall be
considered an Event of Default as that term is used herein:
 
(a) Default shall be made in the payment when due of any installment of
principal, interest, fees or other sums payable hereunder or under any other
Loan Document;
 
(b) Default shall be made by any Borrower in the due observance or performance
of any covenant or agreement set forth in any of Sections 5.2 through 5.7 and
such default shall continue for in excess of 15 days after the earlier of notice
thereof by the Administrative Agent to such Borrower or knowledge thereof by
such Borrower, or default shall be made by such Borrower or any Subsidiary in
the due observance or performance of any other covenant or agreement set forth
in this Agreement or any other Loan Document;
 
(c) Any representation or warranty made by any Borrower or any of its
Subsidiaries in this Agreement or any other Loan Document proves to have been
untrue in any material respect when made or deemed to have been made, or any
representation, warranty, statement (including Financial Statements),
certificate or data furnished or made by any Borrower or any of its Subsidiaries
to any Lender, the Issuing Bank or the Administrative Agent in connection
herewith proves to have been untrue in any material respect as of the date the
facts therein set forth were stated or certified;
 
(d) (i) Default shall be made by any Borrower or any of its Subsidiaries in the
payment or performance of any bond, debenture, note, security (as defined in the
Securities Act of 1933, as amended), or other evidence of Indebtedness (other
than Indebtedness hereunder and Indebtedness under Hedging Agreements) in excess
of $10,000,000, or under any credit agreement, loan agreement, indenture,
promissory note, or similar agreement or instrument executed in connection with
any of the foregoing, and such default shall remain unremedied for in excess of
the period of grace, if any, with respect thereto, and the effect of such
default is to cause, or permit the holders of such Indebtedness or security to
cause, the acceleration of the maturity of any such Indebtedness or to permit a
trustee or holder of any security to elect (whether or not such trustee or
holder does elect) a majority of the directors on the board of directors of any
Borrower or its Subsidiaries or (ii) there occurs under any Hedging Agreement an
Early Termination Date (as defined in such Hedging Agreement) resulting from (A)
any event of default under such Hedging Agreement as to which any Borrower

 
 
63

--------------------------------------------------------------------------------

 
 
 or any of its Subsidiaries is the Defaulting Party (as defined in such Hedging
Agreement) or (B) any Termination Event (as defined in such Hedging Agreement)
under such Hedging Agreement as to which any Borrower or any of its Subsidiaries
is an Affected Party (as defined in such Hedging Agreement) and, in either
event, the termination value owed by such Borrower or such Subsidiary as a
result thereof is greater than $10,000,000;
 
(e) Any Borrower or any of its Subsidiaries shall (i) apply for or consent to
the appointment of a receiver, trustee, or liquidator of it or all or a
substantial part of its assets, (ii) file a voluntary petition commencing an
Insolvency Proceeding, (iii) make a general assignment for the benefit of
creditors, (iv) be unable, or admit in writing its inability, to pay its debts
generally as they become due, or (v) file an answer admitting the material
allegations of a petition filed against it in any Insolvency Proceeding;
 
(f) An order, judgment or decree shall be entered against any Borrower or any of
its Subsidiaries by any court of competent jurisdiction or by any other duly
authorized authority, on the petition of a creditor or otherwise, granting
relief in any Insolvency Proceeding or approving a petition seeking
reorganization or an arrangement of its debts or appointing a receiver, trustee,
conservator, custodian, or liquidator of it or all or any substantial part of
its assets, and such order, judgment, or decree shall not be dismissed or stayed
within 60 days;
 
(g) Any Borrower or any of its Subsidiaries shall have (i) concealed, removed,
or permitted to be concealed or removed, any part of its Property, with intent
to hinder, delay, or defraud its creditors or any of them, (ii) made or suffered
a transfer of any of its Property which may be fraudulent under any bankruptcy,
fraudulent conveyance, or similar law and not otherwise permitted under the
provisions of this Agreement, or (iii) made any transfer of its Property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid;
 
(h) The levy against any significant portion of the Property of any Borrower or
any of its Subsidiaries or any execution, garnishment, attachment,
sequestration, or other writ or similar proceeding which is not permanently
dismissed or discharged within 60 days;
 
(i) A final and non-appealable order, judgment, or decree shall be entered
against any Borrower or any of its Subsidiaries for money damages and/or
Indebtedness due in an amount in excess of $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) and such order, judgment, or decree shall not be dismissed or
stayed within 60 days;
 
(j) [Reserved];
 
(k) [Reserved];
 
(l) Any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Borrower, any Subsidiary or any Affiliate of any Borrower or
Subsidiary shall so assert, or any Lien created by any of the Loan Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby;
 
(m) (i) Any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the "beneficial

 
64

--------------------------------------------------------------------------------

 

owner" (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly or indirectly, of more than 20% of the outstanding common stock of
Swift Co; (ii) the board of directors of Swift Co shall cease to consist of a
majority of Continuing Directors; or (iii) Swift Co shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of Swift LLC free and clear of all Liens (except Liens created by
the Loan Documents); or
 
(m) (i) Any Person shall engage in any "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
"accumulated funding deficiency" (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Borrower or any Subsidiary or
any Commonly Controlled Entity, (iii) a "reportable event", as such term is
defined in Section 4043 of ERISA shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which reportable event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Majority Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Borrower or any Subsidiary
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Majority Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multi-employer Plan
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Majority Lenders, reasonably be expected to have a
Material Adverse Effect.
 
7.2 Rights Upon Default.
 
(a) Upon the occurrence of any Event of Default specified in Sections 7.1 (e) or
(f), immediately and without notice, (i) all Obligations shall become due and
payable, without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate maturity, notice of acceleration of maturity or
other notice of any kind, all of which are expressly waived by the Borrowers,
(ii) the Facility Amounts shall immediately terminate unless and until the
Lenders, the Issuing Bank and the Administrative Agent shall reinstate the same
in writing and (iii) the Borrowers shall be required to Cash Collateralize the
L/C Exposure in accordance with Section 2.28.
 
(b) Upon the occurrence of any other Event of Default, the Administrative Agent
may, or upon the request of the Majority Lenders, the Administrative Agent
shall, (i) declare all Obligations immediately due and payable, without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate maturity, notice of acceleration of maturity or other notice of any
kind, all of which are hereby expressly waived by the Borrowers, (ii) declare
the Facility Amounts terminated, whereupon the Facility Amounts shall
immediately terminate unless and until the Lenders, the Issuing Bank and the
Administrative Agent shall reinstate the same in writing and (iii) require that
the Borrowers Cash Collateralize the L/C Exposure in accordance with Section
2.28.
 
 

 
65

--------------------------------------------------------------------------------

 

(c) In addition to the foregoing, upon the occurrence of any Event of Default,
the Administrative Agent, with the consent of the Majority Lenders, in
accordance with the provisions of this Agreement may exercise any or all of its
rights and remedies provided by law or pursuant to the Loan Documents.
 
7.3 Application of Proceeds.  From and during the continuance of any Event of
Default, any monies or property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with any
Borrower or any Subsidiary which secures any of the Obligations, shall be
applied in the following order:
 
(a) First, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts, including attorney fees, payable to the
Administrative Agent and the Issuing Bank;
 
(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Bank, including attorney fees (ratably among the Issuing
Bank and the Lenders in proportion to the respective amounts described in this
clause payable to them);
 
(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, Hedging Obligations and Cash Management
Obligations (ratably among the Lenders, the Issuing Bank, the Swap
Counterparties and the Cash Management Banks in proportion to the respective
amounts described in this clause payable to them);
 
(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Hedging Obligations and Cash Management Obligations
(ratably among the Lenders, the Issuing Bank, the Swap Counterparties and the
Cash Management Banks in proportion to the respective amounts described in this
clause held by them);
 
(e) Fifth, to the Administrative Agent for the account of the Issuing Bank to
Cash Collateralize any L/C Exposure then outstanding; and
 
(f) Sixth, any excess after payment in full of all Obligations shall be paid to
the Borrowers or any Subsidiary as appropriate or to such other Person who may
be lawfully entitled to receive such excess.
 
ARTICLE 8                      
 


 
THE ADMINISTRATIVE AGENT
 
8.1 Appointment.  Each Lender and the Issuing Bank hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender and the
Issuing Bank under this Agreement and the other Loan Documents.  Each Lender and
the Issuing Bank irrevocably authorizes the Administrative Agent, as the agent
for such Lender and the Issuing Bank, to take such action on behalf of such
Lender and the Issuing Bank under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such

 
66

--------------------------------------------------------------------------------

 
 
 duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein or in any other Loan Document or any fiduciary
relationship with any Lender or the Issuing Bank; and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Administrative Agent shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
 
8.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
8.3 Exculpatory Provisions.  Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) required to initiate or conduct any litigation or collection proceedings
hereunder, except with the concurrence of the Majority Lenders and contribution
by each Lender of its Percentage Share of costs reasonably expected by the
Administrative Agent to be incurred in connection therewith, (b) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person's own
gross negligence or willful misconduct), or (c) responsible in any manner to any
Lender for any recitals, statements, representations or warranties made by each
Borrower or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of a Borrower to perform
its obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of a Borrower.
 
8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or email message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the holder of any Loan as the owner
thereof for all purposes unless and until a written notice of assignment,
negotiation or transfer thereof shall have been received by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Majority Lenders, or the
Required Lenders or all Lenders to

 
67

--------------------------------------------------------------------------------

 
 
the extent required by Section 9.2, as it deems appropriate and it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Majority Lenders, or the Required
Lenders or all Lenders to the extent required by Section 9.2.  Such request and
any action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.  In no event shall the
Administrative Agent be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Loan
Document or applicable Requirement of Law.
 
8.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, the Issuing Bank or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default."  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders and the Issuing Bank.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, subject to the provisions of Section 7.2, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.
 
8.6 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent, the Issuing Bank
nor any other Lender nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates has made any representation or
warranty to such Lender and that no act by the Administrative Agent, the Issuing
Bank or any other Lender hereafter taken, including any review of the affairs of
the Borrowers, shall be deemed to constitute any representation or warranty by
the Administrative Agent, the Issuing Bank or any Lender to any other
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, condition (financial and otherwise) and
creditworthiness of the Borrowers and the value of the Properties of the
Borrowers and has made its own decision to enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, condition (financial and otherwise) and creditworthiness
of the Borrowers and the value of the Properties of the Borrowers.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial and otherwise) or creditworthiness of the

 
68

--------------------------------------------------------------------------------

 
 
Borrowers or the value of the Properties of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
 
8.7 [Reserved].
 
8.8 Restitution.  Should the right of the Administrative Agent, the Issuing Bank
or any Lender to realize funds with respect to the Obligations be challenged and
any application of such funds to the Obligations be reversed, whether by
Governmental Authority or otherwise, or should the Borrowers otherwise be
entitled to a refund or return of funds distributed to the Lenders in connection
with the Obligations, the Administrative Agent, the Issuing Bank or such Lender,
as the case may be, shall promptly notify the Lenders of such fact.  Not later
than Noon, Central Standard or Daylight Savings Time, as the case may be, of the
Business Day following such notice, each Lender shall pay to the Administrative
Agent an amount equal to the ratable share of such Lender of the funds required
to be returned to the Borrowers.  The ratable share of each Lender shall be
determined on the basis of the percentage of the payment all or a portion of
which is required to be refunded originally distributed to such Lender, if such
percentage can be determined, or, if such percentage cannot be determined, on
the basis of the Percentage Share of such Lender.  The Administrative Agent
shall forward such funds to the Borrowers or to the Lender required to return
such funds.  If any such amount due to the Administrative Agent is made
available by any Lender after Noon, Central Standard or Daylight Savings Time,
as the case may be, of the Business Day following such notice, such Lender shall
pay to the Administrative Agent (or the Lender required to return funds to the
Borrowers, as the case may be) for its own account interest on such amount at a
rate equal to the Federal Funds Rate for the period from and including the date
on which restitution to the Borrowers is made by the Administrative Agent (or
the Lender required to return funds to the Borrowers, as the case may be) to but
not including the date on which such Lender failing to timely forward its share
of funds required to be returned to the Borrowers shall have made its ratable
share of such funds available.
 
8.9 Administrative Agent in Its Individual Capacity.  The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrowers as though the Administrative Agent
were not the agent hereunder.  With respect to any Loan made by the Lender
serving as the Administrative Agent, the Administrative Agent shall have the
same rights and powers under this Agreement as a Lender and may exercise such
rights and powers as though it were not the Administrative Agent.  The terms
"Lender" and "Lenders" shall include the Administrative Agent in its individual
capacity.
 
8.10 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days' notice to the Lenders, the Issuing Bank and
the Borrowers.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent.  The term "Administrative Agent" shall mean such
successor agent effective upon its appointment.  The rights, powers and duties
of the former Administrative Agent as Administrative Agent shall be terminated,
without any other or further

 
69

--------------------------------------------------------------------------------

 
 
 act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement or any holders of the Loans.  If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After the removal or
resignation of any Administrative Agent hereunder as Administrative Agent, the
provisions of this Article and Section 9.16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
 
Any resignation by JPMC as Administrative Agent pursuant to this Section shall
also constitute its resignation as Issuing Bank.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.
 
8.11 Applicable Parties.  The provisions of this Article 8 are solely for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders, and the
Borrowers shall not have any rights as a third party beneficiary or otherwise
under any of the provisions of this Article.  In performing functions and duties
hereunder and under the other Loan Documents, the Administrative Agent shall act
solely as the agent of the Lenders and does not assume, nor shall it be deemed
to have assumed, any obligation or relationship of trust or agency with or for
the Borrowers or any legal representative, successor and assign of the
Borrowers.
 
8.12 Collateral and Guaranty Matters.
 
(a) The Secured Parties irrevocably authorize the Administrative Agent, at their
option and in their discretion, without the necessity of any notice to or
further consent from the Secured Parties:
 
(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Security Instrument (i) upon termination of the Facility Amounts
and payment in full of all Obligations and the termination or Cash
Collateralization of all Letters of Credit, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 9.2, if approved, authorized or
ratified in writing by the Majority Lenders;
 
(ii) to take any actions with respect to any Collateral or Security Instruments
which may be necessary to perfect and maintain first priority perfected security
interests in and Liens upon the Collateral granted pursuant to the Security
Instruments.
 

 
70

--------------------------------------------------------------------------------

 

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Requirements of Law.
 
(b) Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent's authority to release
particular types or items of Collateral pursuant to this Section.
 
(c) Each Borrower hereby irrevocably appoints the Administrative Agent as such
Borrower's attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for such Borrower and in the
name of such Borrower to, in the Administrative Agent's discretion upon the
occurrence and during the continuance of an Event of Default, file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of such Borrower where
permitted by law, to receive, endorse, and collect any drafts or other
instruments, documents, and chattel paper which are part of the Collateral, and
to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral and to file any claims or take any action or institute any
proceedings which the Administrative Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Administrative Agent with respect to any of the
Collateral.  The power of attorney granted hereby is coupled with an interest
and is irrevocable.
 
(d) If any Borrower or any Subsidiary fails to perform any covenant contained in
this Agreement or the other Security Instruments, the Administrative Agent may
itself perform, or cause performance of, such covenant, and the Borrowers shall
pay for the expenses of the Administrative Agent incurred in connection
therewith in accordance with Section 9.16(a).
 
(e) The powers conferred on the Administrative Agent under this Agreement and
the other Security Instruments are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  Beyond the safe custody thereof, the Administrative Agent and each
Secured Party shall have no duty with respect to any Collateral in its
possession or control (or in the possession or control of the Administrative
Agent or bailee) or with respect to any income thereon or the preservation of
rights against prior parties or any other rights pertaining thereto. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property.  Neither the Administrative Agent nor any Secured
Party shall be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee, broker or
other agent or bailee selected by any Borrower or selected by the Administrative
Agent in good faith.
 
(f) Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Borrower and each Secured Party hereby agree that no
Secured Party other than the Administrative Agent shall have any right
individually to realize upon any of the Collateral or to enforce any Guaranty,
it being understood and agreed that all powers, rights and

 
 
71

--------------------------------------------------------------------------------

 
remedies hereunder and under the Security Instruments may be exercised solely by
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof.
 
8.13 Co-Documentation Agents and Co-Syndication Agents.  Neither the
Co-Documentation Agents nor the Co-Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.  No Co-Documentation Agent
or Co-Syndication Agent shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on the Co-Documentation Agents or Co-Syndication Agents in
deciding to enter into this Agreement or any other Loan Document or in taking or
not taking any action hereunder or thereunder.
 
ARTICLE 9                      
 


 
MISCELLANEOUS
 
9.1 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Swap Counterparties, the Cash Management Banks and the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 


Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Facility Amount and the Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Facility Amount and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Facility Amount (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Facility Amount is not then
in effect, the principal

 
 
72

--------------------------------------------------------------------------------

 
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $10,000,000 (or any whole multiple of $1,000,000 in excess
thereof), unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Facility Amount
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Borrowers or Guarantors.  No such assignment shall be made
to any Borrower, any Guarantor, or any of the Borrowers' or Guarantors'
respective Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons; Defaulting Lenders.  No such assignment
shall be made to a natural person or any Defaulting Lender.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning

 
73

--------------------------------------------------------------------------------

 

Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.20, 2.22 and 9.16 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Facility Amounts of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Defaulting Lender, any Borrower, any
Guarantor or any of the Borrowers' or Guarantors' respective Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Facility Amount and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described
in  Section 9.2(a) that affects such Participant.  Subject to paragraph (e) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.20 and 2.22 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 2.17 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.20 and 2.22 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers' prior written consent.  A Participant
that is not incorporated under the laws of the United States of America or a
state

 
74

--------------------------------------------------------------------------------

 
 
thereof shall not be entitled to the benefits of Section 2.22 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.22(b) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Defaulting Lenders.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Percentage Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
9.2 Amendments and Waivers.  Neither this Agreement nor any of the other Loan
Documents nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section.  The
Administrative Agent and the Borrowers may, with the written consent of the
Majority Lenders, from time to time, enter into written amendments, supplements
or modifications to the Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or the Borrowers hereunder or thereunder or waiving, on
such terms and conditions as the Administrative Agent may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such amendment, supplement, modification or waiver shall (a)
extend the time of payment of any Loan or any installment thereof, reduce the
rate or extend the time of payment of interest thereon, extend the Final
Maturity, reduce or extend the time of payment of any fee payable to the Lenders
hereunder, reduce the principal amount of the Obligations, increase the Maximum
Facility Amount (except as provided in Section 2.26), release any Collateral or
any Guarantor in excess of that allowed by Section 6.4, change the definition of
"Facility Amount", "Commitment Amount", "Borrowing Base", "Percentage Share" or
"Commitment Period", change the percentage specified in the definition of
"Majority Lenders" or "Required Lenders", amend, modify or waive any provision
of this Section or Section 2.10, 2.11, 3.2, 3.3, 5.12 or 8.10 and 9.16, any
other provision applicable to

 
75

--------------------------------------------------------------------------------

 
 
the determination of the Borrowing Base, any other provision in a manner that
would alter the pro rata sharing of payments required thereby, or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, or consent to the assignment or transfer by a
Borrower of any of its rights or obligations under this Agreement or the other
Loan Documents, in any such case without the written consent of all Lenders, (b)
amend, modify or waive any provision of Article 8 or the rights or obligations
of the Administrative Agent without the written consent of the Administrative
Agent, or (c) amend, modify or waive any provision of Section 2.19 or the rights
or obligations of the Issuing Bank without the written consent of the Issuing
Bank.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Facility Amount of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) the Borrowing Base may not be
increased without the consent of such Lender.  Any such amendment, supplement,
modification or waiver shall apply equally to each of the Lenders and shall be
binding upon the Borrowers, the Lenders, the Issuing Bank, the Administrative
Agent, and all future holders of the Loans.  In the event of any waiver, the
Borrowers, the Lenders, the Issuing Bank, and the Administrative Agent shall be
restored to their respective former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right with respect
thereto.  Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.
 
9.3 Survival of Representations, Warranties and Covenants.  All representations
and warranties of the Borrowers and all covenants and agreements herein made
shall survive the execution and delivery of the Loan Documents and shall remain
in force and effect so long as any Obligation remains outstanding, any Letter of
Credit remains outstanding and not Cash Collateralized or any Facility Amount
exists.
 
9.4 Notices and Other Communications.  Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by telecopy).  Unless otherwise expressly provided herein, any such notice,
request, demand, or other communication shall be deemed to have been duly given
or made when delivered by hand, or, in the case of delivery by mail, two
Business Days after deposited in the mail, certified mail, return receipt
requested, postage prepaid, or, in the case of telecopy notice, when receipt
thereof is acknowledged orally or by written confirmation report, addressed as
follows in the case of the Borrowers, the Administrative Agent and the Issuing
Bank, and in the case of the Lenders, as set forth in the Administrative
Questionnaire delivered to the Administrative Agent by such Lender, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrowers:                       16825 Northchase Drive, Suite 400
                                           Houston, Texas  77060

 
76

--------------------------------------------------------------------------------

 
 
                                           Attention:  Alton D. Heckaman, Jr.
                                           Telecopy:  (281) 874-2701


Administrative Agent:    10 South Dearborn, Floor 07
                                           Chicago, Illinois 60603-2003
                                           Attention: Nanette Wilson
                                           Telecopy: (312) 385-7096


Issuing Bank:                   10 South Dearborn, Floor 07
                                           Chicago, Illinois 60603-2003
                                           Attention: Stacy Slaton
                                           Telecopy: (312) 385-7107


provided, that notice, request or communication to or upon the Administrative
Agent or the Issuing Bank pursuant to Section 2.1(a) or Section 2.2(b) shall not
be effective until actually received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2.1(a) or Section 2.2(b) unless otherwise agreed by the
Administrative Agent, the Issuing Bank and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
9.5 Parties in Interest.  All covenants and agreements herein contained by or on
behalf of the Borrowers, the Lenders, the Issuing Bank and the Administrative
Agent shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Issuing Bank or the Administrative Agent, as the case may be, and
their respective legal representatives, successors and assigns.
 
9.6 No Waiver; Rights Cumulative.  No course of dealing on the part of any
Lender, the Issuing Bank or the Administrative Agent or the officers or
employees of any Lender, the Issuing Bank or the Administrative Agent, nor any
failure or delay by any Lender, the Issuing Bank or the Administrative Agent
with respect to exercising any of their rights, powers or privileges under this
Agreement or any other Loan Document shall operate as a waiver thereof.  The
rights and remedies of the Lenders, the Issuing Bank and the Administrative
Agent under this Agreement and the other Loan Documents shall be cumulative, and
the exercise or partial exercise of any such right or remedy shall not preclude
the exercise of any other right or remedy.  No making of a Loan or issuance of a
Letter of Credit shall constitute a waiver of any of the covenants or warranties
of the Borrowers contained herein or of any of the conditions to the obligation
of the Lenders to make other Loans or the Issuing Bank to issue other Letters of
Credit hereunder.  In the event a Borrower is unable to satisfy any such
covenant, warranty or condition, no such Loan shall have the effect of
precluding the Administrative Agent from thereafter declaring such inability to
be an Event of Default as hereinabove provided.
 
 

 
77

--------------------------------------------------------------------------------

 
 
9.7 Survival Upon Unenforceability.  In the event any one or more of the
provisions contained in this Agreement or any other Loan Document shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof or of any other Loan Document.  Without limiting the foregoing provisions
of this Section 9.7, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any bankruptcy, insolvency, debtor's relief, or other similar laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.
 
9.8 Rights of Third Parties.  Except as provided in Section 9.17 with respect to
Swap Counterparties and Cash Management Banks, all provisions herein are imposed
solely and exclusively for the benefit of the Lenders, the Issuing Bank, the
Administrative Agent, and the Borrowers; and no other Person shall have standing
to require satisfaction of such provisions in accordance with their terms or be
entitled to assume that the Lenders will refuse to make Loans or the Issuing
Bank will refuse to issue Letters of Credit in the absence of strict compliance
with any or all of such provisions; and any or all of such provisions may,
subject to the provisions of Section 9.2 as to the rights of the Lenders, be
freely waived in whole or in part by the Administrative Agent at any time if in
its sole discretion it deems it advisable to do so.
 
9.9 Controlling Agreement.  In the event of a conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.
 
9.10 Confidentiality.  Each of the Administrative Agent, the Issuing Bank and
each Lender agrees to keep confidential all non-public information provided to
it by any Borrower, any Subsidiary, the Administrative Agent, the Issuing Bank
or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent, the Issuing Bank or any Lender from
disclosing any such information (a) to the Administrative Agent, the Issuing
Bank, any other Lender or any affiliate thereof, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
assignee of any of the Loans, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender's investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to any direct, indirect, actual or prospective counterparty (and its advisor) to
any swap, derivative or securitization transaction related to the obligations
under the Credit Agreement or (k) to credit insurance providers.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers

 
78

--------------------------------------------------------------------------------

 
 
and their Affiliates and their Related Parties or their respective securities,
and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their Related Parties or their
respective securities.  Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
9.11 Integration.  This Agreement amends, restates, and replaces the Existing
Credit Agreement and constitutes the entire agreement among the parties hereto
with respect to the subject hereof.  This Agreement supersedes any prior
agreement among the parties hereto, whether written or oral, relating to the
subject hereof.  THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT,
COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
9.12 Jurisdiction and Venue; Service of Process.
 
(a) All actions or proceedings with respect to, arising directly or indirectly
in connection with, out of, related to, or from this Agreement or any other Loan
Document may be litigated, at the sole discretion and election of the
Administrative Agent, in courts having situs in Houston, Harris County,
Texas.  Each Borrower hereby submits to the jurisdiction of any local, state, or
federal court located in Houston, Harris County, Texas, and hereby waives any
rights it may have to transfer or change the jurisdiction or venue of any
litigation brought against it by the Administrative Agent, the Issuing Bank or
any Lender in accordance with this Section.
 
(b) Each Borrower agrees (i) that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrowers at their address set forth in Section 9.4 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto and
(ii) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
9.13 Waiver of Rights to Jury Trial.  Each Borrower, the Administrative Agent,
the Issuing Bank, and each Lender hereby knowingly, voluntarily, intentionally,
irrevocably, and unconditionally waive all rights to trial by jury in any
action, suit, proceeding, counterclaim, or other litigation that relates to or
arises out of any of this Agreement or any other Loan Document or the acts or
omissions of the Administrative Agent, the Issuing Bank or any Lender in the

 
79

--------------------------------------------------------------------------------

 

enforcement of any of the terms or provisions of this Agreement or any other
Loan Document or otherwise with respect thereto.  The provisions of this Section
are a material inducement for the Administrative Agent, the Issuing Bank and the
Lenders entering into this Agreement.
 
9.14 Governing Law.  This Agreement and the other Loan Documents shall be deemed
to be contracts made under and shall be construed in accordance with and
governed by the laws of the State of Texas without giving effect to principles
thereof relating to conflicts of law; provided, however, that Chapter 345 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) shall not apply.
 
9.15 Counterparts.  For the convenience of the parties, this Agreement may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which together shall constitute one and the same agreement.  Delivery
of an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
 
9.16 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  Each Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, the Issuing Bank or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrowers.  Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any Subsidiary arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their

 
80

--------------------------------------------------------------------------------

 

respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Substances on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any liability under Environmental Laws
related in any way to any Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto, INCLUDING ANY OF
THE FOREGOING ARISING FROM NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF ANY
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or any material breach of the
obligations of such Indemnitee under the Loan Documents.
 
(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Bank or such Related Party, as the case may be, such Lender's Percentage
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Bank in connection
with such capacity.
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.  The agreements in this Section 9.16 shall survive the
payment and performance of all Obligations and the termination of this
Agreement.
 
 

 
81

--------------------------------------------------------------------------------

 

9.17 Collateral Matters; Hedging Obligations; Cash Management Obligations.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to Swap Counterparties and the Cash Management Banks on a pro rata
basis in respect of any Hedging Obligations or Cash Management Obligations.  No
Swap Counterparty or Cash Management Bank shall have any voting rights under any
Loan Document as a result of the existence of any Hedging Obligations or Cash
Management Obligations owed to it.
 
9.18 Joint and Several Liability.
 
(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodations provided by the Secured Parties
with respect to the Loan, Letters of Credit and the other Obligations, for the
mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of each of the Borrowers to accept joint and
several liability for the Obligations of each of them.
 
(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower, with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
all the Borrowers without preferences or distinction among them.
 
(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of such Obligations in accordance with the terms hereof, then in each such event
the other Borrower will make such payment with respect to, or perform, such
Obligation.
 
(d) The obligations of each Borrower under the provisions of this Section
constitute full recourse obligations of such Borrower enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstance
whatsoever.
 
(e) Except as otherwise expressly provided herein or in the other Loan
Documents, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any and all Loans made or Letter of Credit issued
under this Agreement, notice of occurrence of any Default or Event of Default,
or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by any Secured
Party under or in respect of any of the Obligations hereunder, any requirement
of diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement and the other Loan Documents.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Secured Party at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement or any other Loan Document, any and all other indulgences
whatsoever by the Secured Parties in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such Obligations or the addition, substitution
or release, in whole or in part, of

 
82

--------------------------------------------------------------------------------

 

any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Secured Parties including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this Section,
it being the intention of each Borrower that, so long as any of the Obligations
remain unsatisfied, the obligations of such Borrower under this Section shall
not be discharged except by performance and then only to the extent of such
performance.  The obligations of each Borrower under this Section shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower.  The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower.
 
(f) The provisions of this Section are made for the benefit of the Secured
Parties and their successors and assigns, and may be enforced by them in
accordance with the terms of this Agreement from time to time against either of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Secured Party first to marshall any of their claims or to
exercise any of their rights against the other Borrower or to exhaust any
remedies available to them against the other Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section shall remain in effect
until all the Obligations shall have been paid in full or otherwise fully
satisfied, the Facility Amounts have been terminated and all Letters of Credit
have been terminated or Cash Collateralized.  If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrowers, or otherwise, the provisions of
this Section will forthwith be reinstated in effect, as though such payment had
not been made.
 
(g) It is the intention of the Borrowers and each Secured Party that the amount
of the Obligations each Borrower is jointly and severally liable for shall be
in, but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and similar  Requirement of Law applicable to such
Borrower.  Accordingly, notwithstanding anything to the contrary contained in
this Section or in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations a Borrower
is jointly and severally liable for under this Section shall be limited to an
aggregate
amount equal to the largest amount that would not render such Borrower's
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.
 
(h) In order to provide for just and equitable contribution among the Borrowers,
the Borrowers agree that in the event a payment shall be made on any date under
this Agreement by any Borrower (the "Funding Borrower"), each other Borrower
(each a "Contributing Borrower") shall indemnify the Funding Borrower in an
amount equal to the amount of such payment, in each case multiplied by a
fraction the numerator of which shall be the net worth of the Contributing
Borrower as of such date and the denominator of which shall

 
 
83

--------------------------------------------------------------------------------

 
 
be the aggregate net worth of all the Contributing Borrowers together with the
net worth of the Funding Borrower as of such date.  Any Contributing Borrower
making any payment to a Funding Borrower pursuant to this Section 9.18(h) shall
be subrogated to the rights of such Funding Borrower to the extent of such
payment.
 
9.23 USA Patriot Act.  The Administrative Agent, the Issuing Bank and each
Lender hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrowers and their Subsidiaries, which information includes the
name and address of the Borrowers and their Subsidiaries and other information
that will allow such Lender to identify such Borrower or such Subsidiary in
accordance with the Act.
 
[Signature Pages Follow]
 

 
 
84

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
above written.
 
 
BORROWERS:



 
SWIFT ENERGY COMPANY







By:
 /s/ Alton D. Heckaman, Jr.

 
Alton D. Heckaman, Jr.

 
Executive Vice President

 
 
and Chief Financial Officer

 


 
SWIFT ENERGY OPERATING, LLC







By:
 /s/ Alton D. Heckaman, Jr.

 
Alton D. Heckaman, Jr.

 
Executive Vice President

 
 
and Chief Financial Officer

 


 

 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:


 
JPMORGAN CHASE BANK, N.A.







By:
 /s/ Jo Linda Papadakis

 
Jo Linda Papadakis

 
Vice President

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
BANK OF SCOTLAND PLC







By:
 /s/ Karen Welch

Name:
 Karen Welch

Title:
 Vice President

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
BNP PARIBAS







By:
 /s/ John A. Clark

Name:
 John A. Clark

Title:
 Managing Director

 
By:
 /s/ Matthew A. Turner

Name:
 Matthew A. Turner

Title:
 Vice President

 



 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
SOCIETE GENERALE







By:
 /s/ Scott Mackey

Name:
 Scott Mackey

Title:
 Director

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
WELLS FARGO BANK, N.A.







By:
 /s/ Brett Steele

Name:
 Brett Steele

Title:
 Assistant Vice President

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
COMPASS BANK







By:
 /s/ Spencer Stasney

Name:
 Spencer Stasney

Title:
 Vice President

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
COMERICA BANK







By:
 /s/ Paul J. Edmonds

Name:
 Paul J. Edmonds

Title:
 Vice President

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
NATIXIS







By:
 /s/ Liana Tchernysheva

Name:
 Liana Tchernysheva

Title:
 Director

 


By:
 /s/ Louis P. Laville, III

Name:
 Louis P. Laville, III

Title:
 Managing Director

 

 
 

--------------------------------------------------------------------------------

 

 
LENDER:



 
AMEGY BANK NATIONAL ASSOCIATION







By:
 /s/ Kenneth R. Batson, III

Name:
 Kenneth R. Batson, III

Title:
 Vice President
